Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit(17)(b)(ii) S e m i a n n u a l R e p o r t M a r c h 3 1 , 2 0 0 8 EATON VANCE INSURED MUNICIPAL BOND FUNDS CLOSED-END FUNDS: Insured Municipal II Insured California II Insured Florida Plus Insured Massachusetts Insured Michigan Insured New Jersey Insured New York II Insured Ohio Insured Pennsylvania IMPORTANT NOTICES REGARDING PRIVACY, DELIVERY OF SHAREHOLDER DOCUMENTS, PORTFOLIO HOLDINGS AND PROXY VOTING Privacy . The Eaton Vance organization is committed to ensuring your financial privacy. Each of the financial institutions identified below has in effect the following policy (Privacy Policy) with respect to nonpublic personal information about its customers: Only such information received from you, through application forms or otherwise, and information about your Eaton Vance fund transactions will be collected. This may include information such as name, address, social security number, tax status, account balances and transactions. None of such information about you (or former customers) will be disclosed to anyone, except as permitted by law (which includes disclosure to employees necessary to service your account). In the normal course of servicing a customers account, Eaton Vance may share information with unaffiliated third parties that perform various required services such as transfer agents, custodians and broker/dealers. Policies and procedures (including physical, electronic and procedural safeguards) are in place that are designed to protect the confidentiality of such information. We reserve the right to change our Privacy Policy at any time upon proper notification to you. Customers may want to review our Policy periodically for changes by accessing the link on our homepage: www.eatonvance.com. Our pledge of privacy applies to the following entities within the Eaton Vance organization: the Eaton Vance Family of Funds, Eaton Vance Management, Eaton Vance Investment Counsel, Boston Management and Research, and Eaton Vance Distributors, Inc. In addition, our Privacy Policy only applies to those Eaton Vance customers who are individuals and who have a direct relationship with us. If a customers account (i.e., fund shares) is held in the name of a third-party financial adviser/ broker-dealer, it is likely that only such advisers privacy policies apply to the customer. This notice supersedes all previously issued privacy disclosures. For more information about Eaton Vances Privacy Policy, please call 1-800-262-1122. Delivery of Shareholder Documents. The Securities and Exchange Commission (the SEC) permits funds to deliver only one copy of shareholder documents, including prospectuses, proxy statements and shareholder reports, to fund investors with multiple accounts at the same residential or post office box address. This practice is often called householding and it helps eliminate duplicate mailings to shareholders. Eaton Vance, or your financial adviser, may household the mailing of your documents indefinitely unless you instruct Eaton Vance, or your financial adviser, otherwise. If you would prefer that your Eaton Vance documents not be householded, please contact Eaton Vance at 1-800-262-1122, or contact your financial adviser. Your instructions that householding not apply to delivery of your Eaton Vance documents will be effective within 30 days of receipt by Eaton Vance or your financial adviser. Portfolio Holdings. Each Eaton Vance Fund and its underlying Portfolio (if applicable) will file a schedule of its portfolio holdings on Form N-Q with the SEC for the first and third quarters of each fiscal year. The Form N-Q will be available on the Eaton Vance website www.eatonvance.com, by calling Eaton Vance at 1-800-262-1122 or in the EDGAR database on the SECs website at www.sec.gov. Form N-Q may also be reviewed and copied at the SECs public reference room in Washington, D.C. (call 1-800-732-0330 for information on the operation of the public reference room). Proxy Voting. From time to time, funds are required to vote proxies related to the securities held by the funds. The Eaton Vance Funds or their underlying Portfolios (if applicable) vote proxies according to a set of policies and procedures approved by the Funds' and Portfolios' Boards. You may obtain a description of these policies and procedures and information on how the Funds or Portfolios voted proxies relating to portfolio securities during the most recent 12 month period ended June 30, without charge, upon request, by calling 1-800-262-1122. This description is also available on the SECs website at www.sec.gov. Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 31, 2 0 0 8 T A B L E O F C O N T E N T S Investment Update 2-3 Performance Information and Portfolio Composition Insured Municipal Bond Fund II 4 Insured California Municipal Bond Fund II 5 Insured Florida Plus Municipal Bond Fund 6 Insured Massachusetts Municipal Bond Fund 7 Insured Michigan Municipal Bond Fund 8 Insured New Jersey Municipal Bond Fund. 9 Insured New York Municipal Bond Fund II 10 Insured Ohio Municipal Bond Fund 11 Insured Pennsylvania Municipal Bond Fund 12 Financial Statements 13 Dividend Reinvestment Plan 76 Board of Trustees Annual Approval of the Investment Advisory Agreements 78 Investment Management 81 1 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 31, 2 0 0 8 I N V E S T M E N T U P D A T E The investment objective of each Eaton Vance Insured Municipal Bond Fund (the Funds), closed-end funds traded on the American Stock Exchange, is to provide current income exempt from regular federal income tax, federal alternative minimum tax and, in state specific funds, state personal income taxes, as applicable. The Funds invest primarily in high-grade municipal securities that are insured as to the timely payment of principal and interest. Econom i c and Market Cond i t i ons Economic growth in the first quarter of 2008 measured 0.6%, according to preliminary Commerce Department data reported in April 2008, following the 0.6% growth rate achieved in the fourth quarter 2007. The hous-ing sector continued to struggle in the first quarter due to market concerns related to subprime mortgages. Although the weaker dollar was having a beneficial effect on export-related industries, tourism, and U.S.-based multinational companies, consumers started to curtail spending, as food and energy costs continued to climb, according to Commerce Department data, and consumer confidence levels fell to 25-year lows, accord-ing to University of Michigan data. On March 16, 2008, the Federal Reserve (the Fed) took extraordinary actions to support orderly market functioning after it learned that Bear Stearns faced a liquidity crisis which could have triggered a wider market crisis. In addition to approving a financing arrangement to support JPMorgan Chases acquisition of Bear Stearns, the Fed created a new lending facility that expanded the potential collateral it would accept from member banks and extended the new lending facility to securities firms. The Fed also lowered the Discount Rate, the rate at which it will lend to these firms, to 3.25% from 3.50%. Two days later, on March 18, 2008, at a regularly scheduled meeting of the Federal Open Market Committee, the Fed lowered the Federal Funds Rate by 75 basis points to 2.25% from 3.00% and further lowered the Discount Rate to 2.50%. The Federal Funds Rate has been lowered by a total of 300 basis points (3.00%) since September 18, 2007, from 5.25%, and the Discount Rate has been lowered by a total of 375 basis points (3.75%) since August 17, 2007, from 6.25%. Management believes that all of these actions were aimed at providing market liquidity during this period of extreme uncertainty and tight credit conditions that first surfaced in August 2007. Management D i scuss i on The Funds invest primarily in bonds with stated maturi-ties of 10 years or longer at the time of investment, as longer-maturity bonds historically have provided greater tax-exempt income for investors than shorter-maturity bonds. The Funds underperformed their benchmark, the Lehman Brothers Municipal Bond Index  a broad-based, unmanaged index of municipal bonds  for the six months ended March 31, 2008. 1 Management believes that much of the underperformance can be attributed to the broader-based credit crisis that has shaken the fixed-income markets since August 2007, which led investors to move their capital into the Treasury market, particularly in shorter-maturity bonds. This move was originally driven by uncertainty surrounding financial companies exposure to mortgage-backed collateralized debt obligations (CDOs). More recently, the municipal bond market has been impacted by the downgrade of major municipal bond insurers due to their exposure to mortgage-related CDO debt. As a result of an active management style that focuses on income and longer call protection, the Funds generally hold longer-duration bonds. Although the municipal bond market stabilized and fund performance improved during March 2008, management believes that investors flight  from September 2007 through February 2008  to shorter-maturity uninsured bonds from longer-maturity insured bonds resulted in the Funds relative underperformance for the period. The ratio of yields on current coupon AAA-rated insured bonds to the yield on 30-year Treasury bonds was 116% as of March 31, 2008, with many individual bonds trad-ing higher than 116%. 2 Management believes that this was the result of dislocation in the fixed-income marketplace caused by fears of subprime contagion, insurance companies mark-to-market risks and the decentralized nature of the municipal marketplace. Historically, this is a rare occurrence in the municipal bond market and is generally considered a signal that municipal bonds are significantly undervalued compared to Treasuries. With this backdrop, management continues to manage all of its municipal funds with the same relative value approach that it has traditionally employed  main-taining a long-term perspective when markets exhibit extreme short-term volatility. We believe this approach has provided excellent long-term benefits to our investors over time. 1 It is not possible to invest directly in an Index. The Indexs total return does not reflect expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. 2 Source: Bloomberg L.P. Yields are a compilation of a representative variety of general obligations and are not necessarily representative of a Funds yield. Private insurance does not decrease the risk of loss associated with Fund shares. Past performance is no guarantee of future results. Fund shares are not insured by the FDIC and are not deposits or other obligations of, or guaranteed by, any depository institution. Shares are subject to investment risks, including possible loss of principal invested. The views expressed throughout this report are those of the portfolio managers and are current only through the end of the period of the report as stated on the cover. These views are subject to change at any time based upon market or other conditions, and the investment adviser disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a fund are based on many factors, may not be relied on as an indication of tradi n g intent on behalf of any Eaton Vance fund. Portfolio information provided in the report may not be representative of the Funds current or future investments and may change due to active management. 2 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 31, 2 0 0 8 I N V E S T M E N T U P D A T E As has been widely reported since mid-February 2008, the normal functioning of the auction market in the U.S. for certain types of auction rate securities has been disrupted by an imbalance between buy and sell orders. Consistent with patterns in the broader market for auc-tion rate securities, the Funds have, since mid-February, experienced unsuccessful Auction Preferred Share (APS) auctions. In the event of an unsuccessful auction, the affected APS shares remain outstanding, and the dividend rate reverts to the specified maximum payable rate. We believe that the earnings rate on the Funds assets continues to exceed the cost of the APS, and that leveraging the Funds remains appropriate. Management continues to closely monitor developments in the APS market and is engaged with other market participants to develop solutions that are in the best interests of both common stock shareholders and APS shareholders to restore liquidity to holders of APS. 3 Eaton Vance Insured Municipal Bond Fund II a s o f M a r c h 31, 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Fund Performance 1 American Stock Exchange Symbol EIV Average Annual Total Return (by share price) Six Months -9.29% One Year -15.99 Five Years 4.13 Life of Fund (11/29/02) 4.15 Average Annual Total Return (by net asset value) Six Months -11.17% One Year -12.30 Five Years 4.33 Life of Fund (11/29/02) 4.94 Market Y i elds Market Yield 2 5.88% Taxable-Equivalent Market Yield 3 9.05 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns Six Months 0.75% One Year 1.90 Five Years 3.92 Life of Fund (11/30/02) 4.31 L i pper Averages 5 Lipper Insured Municipal Debt Funds (Leveraged) Classification - Average Annual Total Returns (by net asset value) Six Months -3.64% One Year -3.76 Five Years 3.56 Life of Fund (11/30/02) 4.24 Portfol i o Manager: W i ll i am H. Ahern, CFA Rating Distribution* 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at 3/31/08, is as follows and the average rating is AA+: AAA 79.5% BBB 3.4% AA 5.4% CCC 0.6% A 11.1% Fund Statistics 7  Number of Issues: 80  Average Maturity: 26.9 years  Average Effective Maturity: 21.9 years  Average Call Protection: 9.7 years  Average Dollar Price: $86.71  Leverage:** 40.2% ** The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the semi annual period by the share price at the end of the semi-annual period and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 35.00% federal income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Insured Municipal Debt Funds (Leveraged) Classification (closed-end) contained 23 funds for the 6-month, 1-year, 5-year and Life-of-Fund periods, respectively. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 4 Eaton Vance Insured California Municipal Bond Fund II a s o f M a r c h 31, 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Fund Performance 1 American Stock Exchange Symbol EIA Average Annual Total Return (by share price) Six Months -1.04% One Year -5.01 Five Years 5.66 Life of Fund (11/29/02) 5.09 Average Annual Total Return (by net asset value) Six Months -10.39% One Year -10.98 Five Years 3.70 Life of Fund (11/29/02) 4.17 Market Y i elds Market Yield 2 5.08% Taxable-Equivalent Market Yield 3 8.62 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns Six Months 0.75% One Year 1.90 Five Years 3.92 Life of Fund (11/30/02) 4.31 L i pper Averages 5 Lipper California Insured Municipal Debt Funds Classification - Average Annual Total Returns (by net asset value) Six Months -3.72% One Year -3.60 Five Years 3.80 Life of Fund (11/30/02) 4.32 Portfol i o Manager: Cynth i a J. Clemson Rating Distribution* 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at 3/31/08, is as follows and the average rating is AA+: AAA 71.8% AA 12.9% A 15.3% Fund Statistics 7  Number of Issues: 57  Average Maturity: 24.7 years  Average Effective Maturity: 19.0 years  Average Call Protection: 8.0 years  Average Dollar Price: $85.36  Leverage:** 40.2% ** The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the semi-annual period by the share price at the end of the semi-annual period and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 41.05% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper California Insured Municipal Debt Funds Classification (closed-end) contained 13 funds for the 6-month, 1-year, 5-year and Life-of-Fund periods, respectively. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 5 Eaton Vance Insured Florida Plus Municipal Bond Fund a s o f M a r c h 31, 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Fund Performance 1 American Stock Exchange Symbol EIF Average Annual Total Return (by share price) Six Months -10.03% One Year -12.72 Five Years 1.57 Life of Fund (11/29/02) 2.19 Average Annual Total Return (by net asset value) Six Months -9.25% One Year -10.43 Five Years 3.55 Life of Fund (11/29/02) 4.05 Market Y i elds Market Yield 2 5.34% Taxable-Equivalent Market Yield 3 8.22 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns Six Months 0.75% One Year 1.90 Five Years 3.92 Life of Fund (11/30/02) 4.31 L i pper Averages 5 Lipper Florida Municipal Debt Funds Classification - Average Annual Total Returns (by net asset value) Six Months -2.86% One Year -3.08 Five Years 3.80 Life of Fund (11/30/02) 4.44 Portfol i o Manager: Cra i g R. Brandon, CFA Rating Distribution* 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements Absent such securities, the Funds rating distribution at 3/31/08, is as follows and the average rating is AAA: AAA 86.1% Non-Rated AA 5.6% A 6.2% Fund Statistics 7  Number of Issues: 57  Average Maturity: 24.6 years  Average Effective Maturity: 18.9 years  Average Call Protection: 10.4 years  Average Dollar Price: $91.42  Leverage:** 40.0% ** The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the semi-annual period by the share price at the end of the semi-annual period and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 35.00% federal income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Florida Municipal Debt Funds Classification (closed-end) contained 15, 15, 14 and 14 funds for the 6-month, 1-year, 5-year and Life-of-Fund periods, respectively. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 6 Eaton Vance Insured Massachusetts Municipal Bond Fund a s o f M a r c h 31, 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Fund Performance 1 American Stock Exchange Symbol MAB Average Annual Total Return (by share price) Six Months -0.85% One Year -3.63 Five Years 4.74 Life of Fund (11/29/02) 5.91 Average Annual Total Return (by net asset value) Six Months -7.61% One Year -8.88 Five Years 4.46 Life of Fund (11/29/02) 4.88 Market Y i elds Market Yield 2 4.66% Taxable-Equivalent Market Yield 3 7.57 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns Six Months 0.75% One Year 1.90 Five Years 3.92 Life of Fund (11/30/02) 4.31 L i pper Averages 5 Lipper Other States Municipal Debt Funds Classification - Average Annual Total Returns (by net asset value) Six Months -2.32% One Year -2.64 Five Years 4.23 Life of Fund (11/30/02) 4.91 Portfol i o Manager: Robert B. MacIntosh, CFA Rating Distribution* 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at 3/31/08, is as follows and the average rating is AA+: AAA 71.8% BBB 1.6% AA 7.7% Non-Rated 1.8% A 17.1% Fund Statistics 7  Number of Issues: 45  Average Maturity: 26.2 years  Average Effective Maturity: 19.6 years  Average Call Protection: 9.7 years  Average Dollar Price: $95.92  Leverage:** 39.3% ** The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the semi-annual period by the share price at the end of the semi-annual period and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 38.45% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification (closed-end) contained 46 funds for the 6-month, 1-year, 5-year and Life-of-Fund periods, respectively. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 7 Eaton Vance Insured Michigan Municipal Bond Fund a s o f M a r c h 31, 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O Fund Performance 1 American Stock Exchange Symbol MIW Average Annual Total Return (by share price) Six Months -6.47% One Year -8.10 Five Years 2.34 Life of Fund (11/29/02) 3.48 Average Annual Total Return (by net asset value) Six Months -5.27% One Year -5.19 Five Years 4.82 Life of Fund (11/29/02) 5.23 Market Y i elds Market Yield 2 5.22% Taxable-Equivalent Market Yield 3 8.40 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns Six Months 0.75% One Year 1.90 Five Years 3.92 Life of Fund (11/30/02) 4.31 L i pper Averages 5 Lipper Michigan Municipal Debt Funds Classification - Average Annual Total Returns (by net asset value) Six Months -2.74% One Year -2.74 Five Years 3.96 Life of Fund (11/30/02) 4.70 Portfol i o Manager: W i ll i am H. Ahern, CFA Rating Distribution* 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at 3/31/08, is as follows and the average rating is AA+: AAA 68.4% BBB 1.0% AA 4.5% A 26.1% Fund Statistics 7  Number of Issues: 36  Average Maturity: 22.8 years  Average Effective Maturity: 11.2 years  Average Call Protection: 6.6 years  Average Dollar Price: $92.62  Leverage:** 38.9% ** The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the semi-annual period by the share price at the end of the semi-annual period and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 37.83% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Michigan Municipal Debt Funds Classification (closed-end) contained 7 funds for the 6-month, 1-year, 5-year and Life-of-Fund periods, respectively. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 8 Eaton Vance Insured New Jersey Municipal Bond Fund a s o f M a r c h 31, 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Fund Performance 1 American Stock Exchange Symbol ENJ Average Annual Total Return (by share price) Six Months -1.86% One Year -6.19 Five Years 5.70 Life of Fund (11/29/02) 5.74 Average Annual Total Return (by net asset value) Six Months -8.44% One Year -8.35 Five Years 4.90 Life of Fund (11/29/02) 5.54 Market Y i elds Market Yield 2 5.04% Taxable-Equivalent Market Yield 3 8.52 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns Six Months 0.75% One Year 1.90 Five Years 3.92 Life of Fund (11/30/02) 4.31 L i pper Averages 5 Lipper New Jersey Municipal Debt Funds Classification - Average Annual Total Returns (by net asset value) Six Months -3.73% One Year -4.40 Five Years 4.54 Life of Fund (11/30/02) 5.13 Portfol i o Manager: Robert B. MacIntosh, CFA Rating Distribution* 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at 3/31/08, is as follows and the average rating is AA+: AAA 80.3% A 12.8% BBB 6.9% Fund Statistics 7  Number of Issues: 63  Average Maturity: 24.4 years  Average Effective Maturity: 19.7 years  Average Call Protection: 9.9 years  Average Dollar Price: $86.41  Leverage:** 38.9% ** The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the semi-annual period by the share price at the end of the semi-annual period and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 40.83% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New Jersey Municipal Debt Funds Classification (closed-end) contained 13 funds for the 6-month, 1-year, 5-year and Life-of-Fund periods, respectively. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 9 Eaton Vance Insured New York Municipal Bond Fund II a s o f M a r c h 31, 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Fund Performance 1 American Stock Exchange Symbol NYH Average Annual Total Return (by share price) Six Months -4.68% One Year -10.33 Five Years 5.00 Life of Fund (11/29/02) 5.20 Average Annual Total Return (by net asset value) Six Months -9.68% One Year -9.98 Five Years 4.73 Life of Fund (11/29/02) 5.20 Market Y i elds Market Yield 2 5.26% Taxable-Equivalent Market Yield 3 8.69 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns Six Months 0.75% One Year 1.90 Five Years 3.92 Life of Fund (11/30/02) 4.31 L i pper Averages 5 Lipper New York Insured Municipal Debt Funds Classification - Average Annual Total Returns (by net asset value) Six Months -2.58% One Year -2.27 Five Years 3.97 Life of Fund (11/30/02) 4.63 Portfol i o Manager: Cra i g R. Brandon, CFA Rating Distribution* 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at 3/31/08, is as follows and the average rating is AAA: AAA 86.3% BBB 1.4% AA 4.9% A 7.4% Fund Statistics 7  Number of Issues: 48  Average Maturity: 27.6 years  Average Effective Maturity: 20.8 years  Average Call Protection: 9.2 years  Average Dollar Price: $90.67  Leverage:** 39.9% ** The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the semi-annual period by the share price at the end of the semi-annual period and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 39.45% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper New York Insured Municipal Debt Funds Classification (closed-end) contained 12 funds for the 6-month, 1-year, 5-year and Life-of-Fund periods, respectively. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 10 Eaton Vance Insured Ohio Municipal Bond Fund a s o f M a r c h 31, 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Fund Performance 1 American Stock Exchange Symbol EIO Average Annual Total Return (by share price) Six Months -10.06% One Year -17.01 Five Years 0.89 Life of Fund (11/29/02) 2.15 Average Annual Total Return (by net asset value) Six Months -10.32% One Year -11.22 Five Years 3.37 Life of Fund (11/29/02) 3.79 Market Y i elds Market Yield 2 5.17% Taxable-Equivalent Market Yield 3 8.51 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns Six Months 0.75% One Year 1.90 Five Years 3.92 Life of Fund (11/30/02) 4.31 L i pper Averages 5 Lipper Other States Municipal Debt Funds Classification - Average Annual Total Returns (by net asset value) Six Months -2.32% One Year -2.64 Five Years 4.23 Life of Fund (11/30/02) 4.91 Portfol i o Manager: W i ll i am H. Ahern, CFA Rating Distribution* 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. Absent such securities, the Funds rating distribution at 3/31/08, is as follows and the average rating is AA+: AAA 81.2% BBB 2.5% AA 3.6% A 12.7% Fund Statistics 7  Number of Issues: 53  Average Maturity: 23.4 years  Average Effective Maturity: 19.8 years  Average Call Protection: 9.2 years  Average Dollar Price: $86.53  Leverage:** 39.9% ** The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the semi-annual period by the share price at the end of the semi-annual period and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 39.26% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Other States Municipal Debt Funds Classification (closed-end) contained 46 funds for the 6-month, 1-year, 5-year and Life-of-Fund periods, respectively. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 11 Eaton Vance Insured Pennsylvania Municipal Bond Fund a s o f M a r c h 31, 2 0 0 8 P E R F O R M A N C E I N F O R M A T I O N A N D P O R T F O L I O C O M P O S I T I O N Fund Performance 1 American Stock Exchange Symbol EIP Average Annual Total Return (by share price) Six Months 1.64% One Year -2.89 Five Years 4.19 Life of Fund (11/29/02) 5.42 Average Annual Total Return (by net asset value) Six Months -5.89% One Year -6.06 Five Years 5.08 Life of Fund (11/29/02) 5.41 Market Y i elds Market Yield 2 4.98% Taxable-Equivalent Market Yield 3 7.90 Index Performance 4 Lehman Brothers Municipal Bond Index - Average Annual Total Returns Six Months 0.75% One Year 1.90 Five Years 3.92 Life of Fund (11/30/02) 4.31 L i pper Averages 5 Lipper Pennsylvania Municipal Debt Funds Classification - Average Annual Total Returns (by net asset value) Six Months -4.33% One Year -4.81 Five Years 3.80 Life of Fund (11/30/02) 4.54 Portfol i o Manager: Adam A. We i gold, CFA Rating Distribution* 6 By total investments * The rating distribution presented above includes the ratings of securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements Absent such securities, the Funds rating distribution at 3/31/08, is as follows and the average rating is AA+: AAA 73.0% BBB 1.2% AA 7.8% Non-Rated 1.3% A 16.7% Fund Statistics 7  Number of Issues: 58  Average Maturity: 23.7 years  Average Effective Maturity: 17.7 years  Average Call Protection: 8.5 years  Average Dollar Price: $92.89  Leverage:** 39.0% ** The leverage amount is Auction Preferred Shares at liquidation value as a percentage of the Funds net assets applicable to common shares plus Auction Preferred Shares. The Fund uses leverage through the issuance of preferred shares. Use of financial leverage creates an opportunity for increased income but, at the same time, creates special risks (including the likelihood of greater volatility of net asset value and market price of common shares). Past performance is no guarantee of future results. Returns are historical and are calculated by determining the percentage change in net asset value or share price (as applicable) with all distributions reinvested. Investment return and principal value will fluctuate so that shares, when sold, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For performance as of the most recent month-end, please refer to www.eatonvance.com. 1 Returns are historical and are calculated by determining the percentage change in share price or net asset value with all distributions reinvested. The Funds performance at market share price will differ from its results at NAV. Although share price performance generally reflects investment results over time, during shorter periods, returns at share price can also be affected by factors such as changing perceptions about the Fund, market conditions, fluctuations in supply and demand for the Funds shares, or changes in Fund distributions. Performance results reflect the effect of leverage resulting from the Funds issuance of Auction Preferred Shares. 2 The Funds market yield is calculated by dividing the last dividend paid per common share of the semi-annual period by the share price at the end of the semi-annual period and annualizing the result. 3 Taxable-equivalent figure assumes a maximum 37.00% combined federal and state income tax rate. A lower tax rate would result in a lower tax-equivalent figure. 4 It is not possible to invest directly in an Index. The Indexs total return does not reflect the expenses that would have been incurred if an investor individually purchased or sold the securities represented in the Index. Index performance is available as of month-end only. 5 The Lipper Averages are the average annual total returns, at net asset value, of the funds that are in the same Lipper Classification as the Fund. It is not possible to invest in a Lipper Classification. Lipper Classifications may include insured and uninsured funds, as well as leveraged and unleveraged funds. The Lipper Pennsylvania Municipal Debt Funds Classification (closed-end) contained 9 funds for the 6-month, 1-year, 5-year and Life-of-Fund periods, respectively. Lipper Averages are available as of month-end only. 6 Rating Distribution is determined by dividing the total market value of the issues by the total investments of the Fund. 7 Fund holdings information excludes securities held by special purpose vehicles in which the Fund holds a residual interest. See Note 1H to the Funds financial statements. 12 Eaton Vance Insured Municipal Bond Fund II a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) T a x - E x e m p t I n v e s t m e n t s  1 8 8 . 8 % Principal Amount (000s omitted) Security Value Electric Utilities  1.0% $ 1,600 Sabine River Authority, TX, (TXU Energy Co. LLC), 5.20%, 5/1/28 $ 1,243,776 $ 1,243,776 General Obligations  4.5% $ 2,215 California, 5.50%, 11/1/33 $ 2,262,113 3,610 New York City, NY, 5.25%, 1/15/33 3,623,321 $ 5,885,434 Hospital  5.6% $ 400 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.00%, 2/15/25 $ 369,064 900 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 769,932 750 Camden County, NJ, Improvement Authority, (Cooper Health System), 5.25%, 2/15/27 698,932 380 Cuyahoga County, OH, (Cleveland Clinic Health System), 5.50%, 1/1/29 384,275 500 Hawaii Department of Budget and Finance, (Hawaii Pacific Health), 5.60%, 7/1/33 486,780 1,315 Highlands County, FL, Health Facilities Authority, (Adventist Health System), 5.25%, 11/15/36 1,247,843 2,255 Knox County, TN, Health, Educational & Housing Facilities Board, (Covenant Health), 0.00%, 1/1/38 343,121 5,000 Knox County, TN, Health, Educational & Housing Facilities Board, (Covenant Health), 0.00%, 1/1/39 714,150 1,000 Lehigh County, PA, General Purpose Authority, (Lehigh Valley Health Network), 5.25%, 7/1/32 978,440 1,440 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.00%, 11/15/38 1,316,995 $ 7,309,532 Industrial Development Revenue  9.5% $ 7,875 Liberty Development Corp., NY, (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 $ 7,978,635 5,000 St. John Baptist Parish, LA, (Marathon Oil Corp.), 5.125%, 6/1/37 4,416,000 $ 12,394,635 Insured-Electric Utilities  19.5% $ 1,000 Burlington, KS, Pollution Control Revenue, (Kansas Gas & Electric Co.), (MBIA), 5.30%, 6/1/31 $ 1,005,670 22,685 Chelan County, WA, Public Utility District No. 1, (Columbia River), (MBIA), 0.00%, 6/1/23 10,095,506 Principal Amount (000s omitted) Security Value Insured-Electric Utilities (continued) $ 3,900 JEA, FL, Electric System Revenue, (FSA), 5.00%, 10/1/34 $ 3,871,686 5,000 Kentucky Municipal Power Agency, (Prairie Street Project), (MBIA), 5.00%, 9/1/37 4,931,550 2,990 Mississippi Development Bank, (Municipal Energy), (XLCA), 5.00%, 3/1/41 2,691,389 2,990 Missouri Joint Municipal Electric Utility Commission, (AMBAC), 4.50%, 1/1/37 2,737,554 $ 25,333,355 Insured-Escrowed / Prerefunded  13.7% $ 6,250 Philadelphia, PA, (FSA), Prerefunded to 3/15/11, 5.00%, 9/15/31 $ 6,678,480 3,825 Pittsburgh, PA, Water and Sewer Authority, (AMBAC), Prerefunded to 6/1/12, 5.125%, 12/1/27 4,162,582 6,500 San Jose, CA, Redevelopment Agency Tax, (MBIA), Prerefunded to 8/1/10, 5.00%, 8/1/32 6,959,240 $ 17,800,302 Insured-General Obligations  20.7% $ 2,550 Butler County, KS, Unified School District No. 394, (FSA), 3.50%, 9/1/24 $ 2,202,537 1,950 California, (FSA), (AMBAC), 3.50%, 10/1/27 1,562,613 12,165 Chabot-Las Positas, CA, Community College District, (AMBAC), 0.00%, 8/1/43 1,491,064 17,000 Coast Community College District, CA, (Election of 2002), (FSA), 0.00%, 8/1/33 4,046,340 2,995 District of Columbia, (FGIC), 4.75%, 6/1/33 2,794,874 1,500 Goodyear, AZ, (MBIA), 3.00%, 7/1/26 1,146,570 1,025 King County, WA, Public Hospital District No. 1, (AGC), 5.00%, 12/1/37 1,015,539 1,675 Port Arthur, TX, Independent School District, (AGC), 4.75%, 2/15/38 1,605,303 5,490 Port Orange, FL, Capital Improvements, (FGIC), 5.00%, 10/1/35 5,433,343 5,630 Washington State, (FSA), 5.00%, 7/1/25 5,751,721 $ 27,049,904 Insured-Hospital  15.6% $ 1,700 Highlands County, FL, Health Facilities Authority, (Adventist Health System), (MBIA), 5.00%, 11/15/35 $ 1,640,687 380 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/38 361,825 2,775 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/47 2,591,184 9,000 Maryland Health and Higher Educational Facilities Authority, (Medlantic/Helix Issue), (FSA), 5.25%, 8/15/38 9,306,180 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 13 Eaton Vance Insured Municipal Bond Fund II a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Hospital (continued) $ 555 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), (AGC), 5.25%, 1/1/31 $ 560,012 1,120 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), (AGC), 5.25%, 1/1/36 1,130,114 1,400 New York Dormitory Authority, (Health Quest Systems), (AGC), 5.125%, 7/1/37 1,401,414 1,300 Washington Health Care Facilities Authority, (Providence Health Care), Series C, (FSA), 5.25%, 10/1/33 1,300,000 1,235 Washington Health Care Facilities Authority, (Providence Health Care), Series D, (FSA), 5.25%, 10/1/33 1,253,698 650 Washington Health Care Facilities Authority, (Providence Health Care), Series E, (FSA), 5.25%, 10/1/33 654,609 $ 20,199,723 Insured-Lease Revenue / Certificates of Participation  3.2% $ 4,250 Massachusetts Development Finance Agency, (MBIA), 5.125%, 2/1/34 $ 4,198,702 $ 4,198,702 Insured-Other Revenue  5.2% $ 2,540 Harris County-Houston, TX, Sports Authority, (MBIA), 0.00%, 11/15/34 $ 483,413 1,000 New York City, NY, Industrial Development Agency, (Queens Baseball Stadium), (AMBAC), 5.00%, 1/1/39 984,480 5,500 New York City, NY, Industrial Development Agency, (Queens Baseball Stadium), (AMBAC), 5.00%, 1/1/46 5,353,920 $ 6,821,813 Insured-Private Education  3.9% $ 2,500 Massachusetts Development Finance Agency, (Boston University), (XLCA), 6.00%, 5/15/59 $ 2,643,300 2,500 Massachusetts Development Finance Agency, (Franklin W. Olin College), (XLCA), 5.25%, 7/1/33 2,441,700 $ 5,085,000 Insured-Public Education  2.3% $ 3,090 University of California, (FSA), 4.50%, 5/15/28 $ 2,932,843 $ 2,932,843 Insured-Special Tax Revenue  13.9% $ 5,415 Metropolitan Pier and Exposition Authority, IL, (McCormick Place Expansion), (MBIA), 0.00%, 12/15/34 $ 1,238,898 Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) $ 4,000 Metropolitan Pier and Exposition Authority, IL, (McCormick Place Expansion), (MBIA), 5.25%, 6/15/42 $ 4,023,360 2,500 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 4.75%, 11/15/45 2,370,475 3,010 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 5.00%, 11/15/44 2,963,074 35,675 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 2,350,626 6,085 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 730,626 12,065 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 1,365,517 7,595 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 809,627 2,275 Utah Transportation Authority, Sales Tax Revenue, (FSA), 4.75%, 6/15/32 2,220,468 $ 18,072,671 Insured-Transportation  30.4% $11,900 E-470 Public Highway Authority, CO, (MBIA), 0.00%, 9/1/22 $ 5,412,477 10,000 Maryland Transportation Authority, (FSA), 5.00%, 7/1/41 10,023,100 1,500 Metropolitan Atlanta Rapid Transit Authority, GA, (FSA), 4.50%, 7/1/32 1,385,265 5,255 Minneapolis-St. Paul, MN, Metropolitan Airports Commission, (FGIC), 4.50%, 1/1/32 4,651,516 13,885 Nevada Department of Business and Industry, (Las Vegas Monorail -1st Tier), (AMBAC), 0.00%, 1/1/20 6,332,254 3,640 New Jersey Transportation Trust Fund Authority, (Transportation System), (AMBAC), 5.00%, 12/15/25 3,738,353 8,150 Texas Turnpike Authority, (AMBAC), 5.00%, 8/15/42 7,957,334 $ 39,500,299 Insured-Utilities  3.0% $ 4,000 Philadelphia, PA, Gas Works Revenue, (FSA), 5.00%, 8/1/32 $ 3,944,320 $ 3,944,320 Insured-Water and Sewer  14.3% $ 2,240 Atlanta, GA, Water and Wastewater, (FGIC), 5.00%, 11/1/38 $ 2,168,342 3,690 Atlanta, GA, Water and Wastewater, (MBIA), 5.00%, 11/1/39 3,645,351 4,075 Houston, TX, Utility System, (FSA), 5.00%, 11/15/33 4,080,949 11,390 Pearland, TX, Waterworks and Sewer Systems, (MBIA), 3.50%, 9/1/31 8,772,350 $ 18,666,992 Insured-Water Revenue  21.6% $ 7,000 Contra Costa, CA, Water District, (FSA), 5.00%, 10/1/32 $ 6,970,758 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 14 Eaton Vance Insured Municipal Bond Fund II a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Water Revenue (continued) $ 5,655 Los Angeles, CA, Department of Water and Power, Water Revenue, (FGIC), 5.00%, 7/1/43 $ 5,561,579 835 Marysville, OH, Wastewater Treatment System, (XLCA), 4.75%, 12/1/46 742,816 6,110 Massachusetts Water Resources Authority, (AMBAC), 4.00%, 8/1/40 5,003,907 6,865 Metropolitan Water District, CA, (FGIC), 5.00%, 10/1/36 6,874,817 2,870 San Antonio, TX, Water Revenue, (FGIC), 5.00%, 5/15/23 2,910,610 $ 28,064,487 Other Revenue  0.3% $ 500 Main Street National Gas Inc., GA, 5.50%, 9/15/27 $ 449,285 $ 449,285 Special Tax Revenue  0.6% $ 750 New Jersey Economic Development Authority, (Cigarette Tax), 5.50%, 6/15/24 $ 722,685 $ 722,685 Total Tax-Exempt Investments  188.8% (identified cost $253,166,841) $245,675,758 Other Assets, Less Liabilities  (21.5)% $ (27,995,931) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (67.3)% $ (87,523,217) Net Assets Applicable to Common Shares  100.0% $130,156,610 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. At March 31, 2008, the concentration of the Funds investments in the various states, determined as a percentage of total investments, is as follows: California 15.7% Texas 11.0% New York 10.0% Others, representing less than 10% individually 63.3% The Fund invests primarily in debt securities issued by municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2008, 88.6% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 3.5% to 27.8% of total investments. Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. When-issued security. Security (or a portion thereof) has been segregated to cover payable for when-issued securities. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 15 Eaton Vance Insured California Municipal Bond Fund II a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) T a x - E x e m p t I n v e s t m e n t s  1 7 6 . 9 % Principal Amount (000s omitted) Security Value General Obligations  3.0% $ 1,465 California, 5.50%, 11/1/33 $ 1,496,161 $ 1,496,161 Hospital  18.1% $ 1,445 California Health Facilities Financing Authority, (Cedars-Sinai Medical Center), 5.00%, 11/15/34 $ 1,356,999 2,940 California Statewide Communities Development Authority, (Huntington Memorial Hospital), 5.00%, 7/1/35 2,772,949 405 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 8/15/34 382,879 1,000 California Statewide Communities Development Authority, (John Muir Health), 5.00%, 8/15/36 940,820 1,400 California Statewide Communities Development Authority, (Kaiser Permanente), 5.00%, 3/1/41 1,289,022 1,900 California Statewide Communities Development Authority, (Kaiser Permanente), 5.25%, 3/1/45 1,806,539 555 Washington Township Health Care District, 5.00%, 7/1/32 521,212 $ 9,070,420 Insured-Electric Utilities  9.0% $ 1,475 Glendale Electric, (MBIA), 5.00%, 2/1/32 $ 1,476,785 1,600 Los Angeles Department of Water & Power, Power Systems Revenue, (AMBAC), 5.00%, 7/1/26 1,630,752 1,370 Sacramento Municipal Electric Utility District, (FSA), 5.00%, 8/15/28 1,380,042 $ 4,487,579 Insured-Escrowed / Prerefunded  9.3% $ 395 Orange County Water District, Certificates of Participation, Escrowed to Maturity, (MBIA), 5.00%, 8/15/34 $ 395,861 4,000 San Jose Redevelopment Agency Tax, (MBIA), Prerefunded to 8/1/10, 5.00%, 8/1/32 4,283,180 $ 4,679,041 Insured-General Obligations  54.0% $ 740 Antelope Valley Community College District, (Election of 2004), (MBIA), 5.25%, 8/1/39 $ 752,950 8,680 Arcadia Unified School District, (FSA), 0.00%, 8/1/38 1,465,965 3,115 Arcadia Unified School District, (FSA), 0.00%, 8/1/40 464,073 3,270 Arcadia Unified School District, (FSA), 0.00%, 8/1/41 459,598 820 California, (AMBAC), 5.00%, 4/1/27 822,353 1,500 Carlsbad Unified School District, (Election 2006), (MBIA), 5.25%, 8/1/32 1,532,415 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $19,350 Chabot-Las Positas Community College District, (AMBAC), 0.00%, 8/1/43 $ 2,371,729 5,000 Clovis Unified School District, (FGIC), 0.00%, 8/1/20 2,693,200 6,675 Coast Community College District, (Election of 2002), (FSA), 0.00%, 8/1/35 1,412,964 2,350 Long Beach Unified School District, (Election of 1999), (FSA), 5.00%, 8/1/31 2,340,224 695 Los Angeles Unified School District, (FSA), 4.50%, 7/1/24 685,499 1,845 Los Osos Community Services, Wastewater Assessment District, (MBIA), 5.00%, 9/2/33 1,750,850 1,000 Mount Diablo Unified School District, (FSA), 5.00%, 8/1/25 1,012,360 2,205 San Diego Unified School District, (MBIA), 5.50%, 7/1/24 2,435,577 4,300 San Mateo County Community College District, (Election of 2001), (FGIC), 0.00%, 9/1/21 2,156,665 1,750 Santa Ana Unified School District, (MBIA), 5.00%, 8/1/32 1,755,285 1,620 Santa Clara Unified School District, (Election of 2004), (FSA), 4.375%, 7/1/30 1,488,343 3,200 Union Elementary School District, (FGIC), 0.00%, 9/1/22 1,509,568 $ 27,109,618 Insured-Lease Revenue / Certificates of Participation  14.3% $ 4,250 California Public Works Board Lease Revenue, (Department of General Services), (AMBAC), 5.00%, 12/1/27 $ 4,268,997 1,855 Orange County Water District, Certificates of Participation, (MBIA), 5.00%, 8/15/34 1,842,516 1,075 San Jose Financing Authority, (Civic Center), (AMBAC), 5.00%, 6/1/32 1,076,408 $ 7,187,921 Insured-Public Education  12.0% $ 4,000 California State University, (AMBAC), 5.00%, 11/1/33 $ 3,994,080 1,000 University of California, (FSA), 4.50%, 5/15/26 966,260 1,110 University of California, (FSA), 4.50%, 5/15/28 1,053,545 $ 6,013,885 Insured-Special Assessment Revenue  17.3% $ 2,500 Cathedral City Public Financing Authority, (Housing Redevelopment), (MBIA), 5.00%, 8/1/33 $ 2,478,550 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 16 Eaton Vance Insured California Municipal Bond Fund II a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Special Assessment Revenue (continued) $ 2,500 Cathedral City Public Financing Authority, (Tax Allocation Redevelopment), (MBIA), 5.00%, 8/1/33 $ 2,478,550 1,750 Irvine Public Facility and Infrastructure Authority, (AMBAC), 5.00%, 9/2/26 1,754,042 2,000 Murrieta Redevelopment Agency Tax, (MBIA), 5.00%, 8/1/32 1,988,720 $ 8,699,862 Insured-Special Tax Revenue  10.5% $ 2,195 Hesperia Public Financing Authority, (Redevelopment and Housing Project), (XLCA), 5.00%, 9/1/37 $ 2,029,804 13,650 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 899,398 2,325 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 279,163 4,610 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 521,760 2,905 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 309,673 260 San Francisco Bay Area Rapid Transportation District, Sales Tax Revenue, (AMBAC), 5.00%, 7/1/31 258,214 985 San Francisco Bay Area Rapid Transportation District, Sales Tax Revenue, (AMBAC), 5.125%, 7/1/36 986,527 $ 5,284,539 Insured-Transportation  6.1% $ 2,000 Puerto Rico Highway and Transportation Authority, (FGIC), 5.25%, 7/1/39 $ 1,914,100 3,670 San Joaquin Hills Transportation Corridor Agency, (MBIA), 0.00%, 1/15/27 1,167,427 $ 3,081,527 Insured-Utilities  3.5% $ 1,750 Los Angeles Department of Water and Power, (FGIC), 5.125%, 7/1/41 $ 1,752,713 $ 1,752,713 Insured-Water Revenue  14.8% $ 1,235 Calleguas Las Virgenes Public Financing Authority, (Municipal Water District), (FGIC), 4.75%, 7/1/37 $ 1,184,069 2,500 Contra Costa Water District, (FSA), 5.00%, 10/1/32 2,489,521 1,500 Los Angeles Department of Water and Power, (MBIA), 3.00%, 7/1/30 1,082,100 Principal Amount (000s omitted) Security Value Insured-Water Revenue (continued) $ 1,475 San Francisco City and County Public Utilities Commission, (FSA), 4.25%, 11/1/33 $ 1,309,623 1,655 Santa Clara Valley Water District, (FSA), 3.75%, 6/1/28 1,372,012 $ 7,437,325 Water Revenue  5.0% $ 2,500 California Water Resource, (Central Valley), 5.00%, 12/1/29 $ 2,506,550 $ 2,506,550 Total Tax-Exempt Investments  176.9% (identified cost $92,560,944) $ 88,807,141 Other Assets, Less Liabilities  (9.7)% $ (4,852,336) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (67.2)% $ (33,764,927) Net Assets Applicable to Common Shares  100.0% $ 50,189,878 AMBAC - AMBAC Financial Group, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by California municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2008, 85.3% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.3% to 29.9% of total investments. Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 17 Eaton Vance Insured Florida Plus Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) T a x - E x e m p t I n v e s t m e n t s  1 8 4 . 9 % Principal Amount (000s omitted) Security Value Electric Utilities  2.0% $ 200 Puerto Rico Electric Power Authority, DRIVERS, Variable Rate, 10.00%, 7/1/25 $ 188,742 600 Puerto Rico Electric Power Authority, DRIVERS, Variable Rate, 10.00%, 7/1/37 477,114 $ 665,856 Escrowed / Prerefunded  3.4% $ 1,050 Highlands County Health Facilities Authority, (Adventist Health), Prerefunded to 11/15/12, 5.25%, 11/15/23 $ 1,150,181 $ 1,150,181 Hospital  4.1% $ 500 Michigan Hospital Finance Authority, (Henry Ford Health System), 5.00%, 11/15/38 $ 457,290 1,000 South Miami Health Facilities Authority, (Baptist Health), 5.00%, 8/15/42 937,740 $ 1,395,030 Industrial Development Revenue  5.9% $ 1,950 Liberty Development Corp., NY, (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 $ 1,975,662 $ 1,975,662 Insured-Electric Utilities  6.6% $ 1,300 Jacksonville Electric Authority, Electric System Revenue, (FSA), 4.75%, 10/1/34 $ 1,238,263 1,000 Northern Municipal Power Agency, IL, (Prairie Street Project), (MBIA), 5.00%, 1/1/32 987,600 $ 2,225,863 Insured-Escrowed / Prerefunded  19.7% $ 1,025 Dade County, Professional Sports Franchise Facility, (MBIA), Escrowed to Maturity, 5.25%, 10/1/30 $ 1,080,053 2,250 Orange County Tourist Development Tax, (AMBAC), Prerefunded to 4/1/12, 5.125%, 10/1/30 2,440,012 2,825 Puerto Rico Highway and Transportation Authority, (MBIA), Prerefunded to 7/1/16, 5.00%, 7/1/36 3,133,151 $ 6,653,216 Principal Amount (000s omitted) Security Value Insured-General Obligations  29.5% $ 2,000 Bowling Green, OH, City School District, (FSA), 5.00%, 12/1/34 $ 2,004,240 280 King County, WA, Public Hospital District No. 1, (AGC), 5.00%, 12/1/37 277,416 3,000 Mobile, AL, (FSA), 5.00%, 2/15/28 3,037,140 1,100 Monroe Township, NJ, Board of Education, Middlesex County, (AGC), 4.75%, 3/1/38 1,067,473 1,775 Portage, MI, Public Schools, (FSA), 5.00%, 5/1/31 1,784,709 420 Port Arthur, TX, Independent School District, (AGC), 4.75%, 2/15/38 402,524 3,005 San Juan, CA, Unified School District, (FSA), 0.00%, 8/1/23 1,365,652 $ 9,939,154 Insured-Hospital  10.3% $ 255 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/38 $ 242,803 1,700 Maryland Health and Higher Educational Facilities Authority, (Lifebridge Health), (AGC), 4.75%, 7/1/47 1,587,435 545 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), (AGC), 5.25%, 1/1/31 549,921 1,100 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), (AGC), 5.25%, 1/1/36 1,109,933 $ 3,490,092 Insured-Lease Revenue / Certificates of Participation  2.3% $ 750 Scago, SC, Educational Facility Corp., Pickens School District, (FSA), 5.00%, 12/1/24 $ 762,083 $ 762,083 Insured-Other Revenue  5.9% $ 2,000 Village Center Community Development District, (MBIA), 5.00%, 11/1/32 $ 1,980,920 $ 1,980,920 Insured-Public Education  7.8% $ 1,700 Florida Gulf Coast University Financing Corporation, (MBIA), 4.75%, 8/1/32 $ 1,624,316 1,025 University of Vermont and State Agricultural College, (MBIA), 5.00%, 10/1/40 1,011,696 $ 2,636,012 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 18 Eaton Vance Insured Florida Plus Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Sewer Revenue  3.0% $ 1,000 Pinellas County Sewer, (FSA), 5.00%, 10/1/32 $ 995,800 $ 995,800 Insured-Special Tax Revenue  25.0% $ 1,580 Baton Rouge, LA, Public Improvement, (FSA), 4.25%, 8/1/32 $ 1,389,894 1,250 Cape Coral Utility Improvements Assessment, (Southwest 5 & Surfside Areas), (MBIA), 4.75%, 9/1/28 1,181,200 1,275 Jacksonville, Excise Tax, (FGIC), 5.125%, 10/1/27 1,284,410 380 Louisiana Gas and Fuels Tax, (FGIC), (FSA), 5.00%, 5/1/41 375,136 600 Miami-Dade County, Special Obligation, (MBIA), 0.00%, 10/1/35 121,740 8,000 Miami-Dade County, Special Obligation, (MBIA), 0.00%, 10/1/39 1,272,640 740 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 5.00%, 11/15/44 728,463 9,835 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 648,028 1,690 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 202,918 3,350 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 379,153 2,105 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 224,393 1,120 Sunrise Public Facilities, (MBIA), 0.00%, 10/1/20 611,531 $ 8,419,506 Insured-Transportation  30.4% $ 1,155 Central Puget Sound, WA, Regional Transportation Authority, Sales Revenue, (FSA), 5.00%, 11/1/34 $ 1,160,186 420 Chicago, IL, (OHare International Airport), (FSA), 4.50%, 1/1/38 378,874 3,000 Chicago, IL, (OHare International Airport), (FSA), 5.00%, 1/1/33 2,987,100 1,385 Florida Mid-Bay Bridge Authority, (AMBAC), 4.625%, 10/1/32 1,299,088 1,470 Florida Turnpike Authority, Water & Sewer Revenue, (Department of Transportation), (FGIC), 4.50%, 7/1/27 1,386,651 575 Metropolitan Atlanta Rapid Transit Authority, GA, (FSA), 5.00%, 7/1/34 577,915 670 Port Authority of New York and New Jersey, (FSA), 5.00%, 8/15/33 676,955 1,605 Port Palm Beach District, (Improvements), (XLCA), 0.00%, 9/1/24 672,447 1,950 Port Palm Beach District, (Improvements), (XLCA), 0.00%, 9/1/25 764,400 Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $ 1,000 Port Palm Beach District, (Improvements), (XLCA), 0.00%, 9/1/26 $ 367,500 $ 10,271,116 Insured-Water and Sewer  27.5% $ 2,210 Austin, TX, Water and Wastewater System, (FSA), 5.00%, 11/15/33 $ 2,214,486 1,000 Emerald Coast, Utility Authority Revenue, (FGIC), 4.75%, 1/1/31 951,830 2,000 Fernley, NV, (AGC), 5.00%, 2/1/38 1,993,700 370 Houston, TX, Utility System, (FSA), 5.00%, 11/15/33 370,540 1,250 Jacksonville Electric Authority, Water and Sewer System, (MBIA), 4.75%, 10/1/30 1,199,925 2,000 Marco Island Utility System, (MBIA), 5.00%, 10/1/27 2,010,500 570 Pearland, TX, Waterworks and Sewer Systems, (FSA), 4.50%, 9/1/34 523,049 $ 9,264,030 Insured-Water Revenue  1.5% $ 500 Tampa Bay Water Utility System, (FGIC), Variable Rate, 7.01%, 10/1/27 $ 506,065 $ 506,065 Total Tax-Exempt Investments  184.9% (identified cost $63,408,573) $ 62,330,586 Other Assets, Less Liabilities  (18.1)% $ (6,111,579) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (66.8)% $ (22,500,000) Net Assets Applicable to Common Shares  100.0% $ 33,719,007 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. DRIVERS - Derivative Inverse Tax-Exempt Receipts FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 19 Eaton Vance Insured Florida Plus Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D At March 31, 2008, the concentration of the Funds investments in the various states, determined as a percentage of total investments, is as follows: Florida 40.2% Others, representing less than 10% individually 59.8% The Fund invests primarily in debt securities issued by Florida and other state municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2008, 91.7% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.9% to 35.0% of total investments. Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At March 31, 2008, the aggregate value of the securities is $1,171,921 or 3.5% of the Funds net assets applicable to common shares. Security has been issued as a leveraged inverse floater bond. The stated interest rate represents the rate in effect at March 31, 2008. Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. When-issued security. Security (or a portion thereof) has been segregated to cover payable for when-issued securities. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. Security has been issued as an inverse floater bond. The stated interest rate represents the rate in effect at March 31, 2008. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 20 Eaton Vance Insured Massachusetts Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) T a x - E x e m p t I n v e s t m e n t s  1 8 0 . 7 % Principal Amount (000s omitted) Security Value Escrowed / Prerefunded  11.9% $ 500 Massachusetts Development Finance Agency, (Massachusetts College of Pharmacy), Prerefunded to 7/1/13, 5.75%, 7/1/33 $ 572,025 600 Massachusetts Development Finance Agency, (Western New England College), Prerefunded to 12/1/12, 6.125%, 12/1/32 687,888 1,445 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare System), Prerefunded to 7/1/11, 5.75%, 7/1/32 1,597,997 $ 2,857,910 Hospital  4.4% $ 55 Massachusetts Health and Educational Facilities Authority, (Partners Healthcare Systems), 5.75%, 7/1/32 $ 56,402 1,000 Massachusetts Health and Educational Facilities Authority, (South Shore Hospital), 5.75%, 7/1/29 1,004,600 $ 1,061,002 Housing  3.5% $ 985 Massachusetts Housing Finance Agency 4.50%, 6/1/38 $ 845,849 $ 845,849 Insured-Escrowed / Prerefunded  32.0% $2,900 Massachusetts College Building Authority, (MBIA), Escrowed to Maturity, 0.00%, 5/1/26 $ 1,180,996 350 Massachusetts Development Finance Agency, (WGBH Educational Foundation), (AMBAC), Prerefunded to 1/1/12, 5.375%, 1/1/42 384,548 50 Massachusetts Health and Educational Facilities Authority, (New England Medical Center), (FGIC), Prerefunded to 5/15/12, 5.00%, 5/15/25 54,111 3,000 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 3,254,450 1,000 Puerto Rico Highway and Transportation Authority, (MBIA), Prerefunded to 7/1/16, 5.00%, 7/1/36 1,109,820 1,500 University of Massachusetts Building Authority, (AMBAC), Prerefunded to 11/1/14, 5.125%, 11/1/34 1,671,840 $ 7,655,765 Insured-General Obligations  12.8% $2,000 Massachusetts, (MBIA), 5.25%, 8/1/28 $ 2,123,940 1,000 Milford, (FSA), 4.25%, 12/15/46 858,190 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 75 Sandwich, (MBIA), 4.50%, 7/15/29 $ 72,015 $ 3,054,145 Insured-Hospital  4.6% $1,160 Massachusetts Health and Educational Facilities Authority, (New England Medical Center), (FGIC), 5.00%, 5/15/25 $ 1,106,014 $ 1,106,014 Insured-Lease Revenue / Certificates of Participation  14.7% $1,750 Massachusetts Development Finance Agency, (MBIA), 5.125%, 2/1/34 $ 1,728,877 1,000 Plymouth County Correctional Facility, (AMBAC), 5.00%, 4/1/22 1,022,080 795 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 760,020 $ 3,510,977 Insured-Other Revenue  4.7% $1,000 Massachusetts Development Finance Agency, (WGBH Educational Foundation), (AMBAC), 5.75%, 1/1/42 $ 1,121,580 $ 1,121,580 Insured-Pooled Loans  10.1% $2,400 Puerto Rico Municipal Finance Agency, (FSA), 5.00%, 8/1/27 $ 2,408,184 $ 2,408,184 Insured-Private Education  26.8% $1,000 Massachusetts Development Finance Agency, (Boston University), (XLCA), 5.375%, 5/15/39 $ 1,007,370 1,105 Massachusetts Development Finance Agency, (Boston University), (XLCA), 6.00%, 5/15/59 1,168,339 750 Massachusetts Development Finance Agency, (College of the Holy Cross), (AMBAC), 5.25%, 9/1/32 791,532 1,500 Massachusetts Development Finance Agency, (Franklin W. Olin College), (XLCA), 5.25%, 7/1/33 1,465,020 750 Massachusetts Development Finance Agency, (Massachusetts College of Pharmacy), (AGC), 5.00%, 7/1/35 735,712 1,000 Massachusetts Development Finance Agency, (Massachusetts College of Pharmacy), (AGC), 5.00%, 7/1/37 990,810 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 21 Eaton Vance Insured Massachusetts Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Private Education (continued) $ 250 Massachusetts Industrial Finance Agency, (Tufts University), (MBIA), 4.75%, 2/15/28 $ 243,708 $ 6,402,491 Insured-Public Education  12.1% $ 700 Massachusetts College Building Authority, (XLCA), 5.50%, 5/1/39 $ 744,191 1,000 Massachusetts Health and Educational Facilities Authority, (University of Massachusetts), (FGIC), 5.125%, 10/1/34 993,550 1,150 Massachusetts Health and Educational Facilities Authority, (Worcester State College), (AMBAC), 5.00%, 11/1/32 1,146,723 $ 2,884,464 Insured-Special Tax Revenue  10.5% $1,280 Marthas Vineyard Land Bank, (AMBAC), 5.00%, 5/1/32 $ 1,280,512 380 Massachusetts Bay Transportation Authority, Revenue Assessment, (MBIA), 4.00%, 7/1/33 318,622 6,200 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 408,518 1,055 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 126,674 2,095 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 237,112 1,325 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 141,245 $ 2,512,683 Insured-Transportation  10.4% $3,700 Massachusetts Turnpike Authority, (MBIA), 0.00%, 1/1/28 $ 1,262,255 1,250 Massachusetts Turnpike Authority, Metropolitan Highway System, (AMBAC), 5.00%, 1/1/39 1,232,513 $ 2,494,768 Insured-Water Revenue  14.3% $1,125 Massachusetts Water Resources Authority, (AMBAC), 4.00%, 8/1/40 $ 921,341 2,500 Massachusetts Water Resources Authority, (FSA), 5.00%, 8/1/32 2,489,375 $ 3,410,716 Principal Amount (000s omitted) Security Value Nursing Home  2.7% $ 745 Massachusetts Development Finance Agency, (Berkshire Retirement Community, Inc./Edgecombe), 5.15%, 7/1/31 $ 648,441 $ 648,441 Private Education  5.2% $ 750 Massachusetts Development Finance Agency, (Middlesex School), 5.00%, 9/1/33 $ 731,010 500 Massachusetts Health and Educational Facilities Authority, (Boston College), 5.125%, 6/1/24 508,925 $ 1,239,935 Total Tax-Exempt Investments (identified cost $43,499,127) $ 43,214,924 S h o r t - T e r m I n v e s t m e n t s  3 . 0 % Principal Amount (000s omitted) Description Value $ 710 Massachusetts Development Finance Agency, (Wentworth Institute), (AMBAC), (SPA: State Street Bank and Trust Co.), Variable Rate, 6.25%, 10/1/30 $ 710,000 Total Short-Term Investments (identified cost $710,000) $ 710,000 Total Investments  183.7% (identified cost $44,209,127) $ 43,924,924 Other Assets, Less Liabilities  (18.8)% $ (4,503,539) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (64.9)% $(15,505,484) Net Assets Applicable to Common Shares  100.0% $ 23,915,901 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 22 Eaton Vance Insured Massachusetts Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D SPA - Standby Bond Purchase Agreement XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Massachusetts municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2008, 84.9% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.7% to 24.3% of total investments. Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. Variable rate demand obligation. The stated interest rate represents the rate in effect at March 31, 2008. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 23 Eaton Vance Insured Michigan Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) T a x - E x e m p t I n v e s t m e n t s  1 6 9 . 3 % Principal Amount (000s omitted) Security Value Electric Utilities  6.0% $1,250 Michigan Strategic Fund, (Detroit Edison Pollution Control), 5.45%, 9/1/29 $ 1,258,825 $ 1,258,825 Escrowed / Prerefunded  7.8% $1,500 Michigan Hospital Finance Authority, (Sparrow Obligation Group), Prerefunded to 11/15/11, 5.625%, 11/15/36 $ 1,659,330 $ 1,659,330 Hospital  13.5% $ 400 Michigan Hospital Finance Authority, (Chelsea Community Hospital), 5.00%, 5/15/30 $ 348,244 1,000 Michigan Hospital Finance Authority, (Oakwood Hospital System), 5.75%, 4/1/32 1,003,010 1,500 Michigan Hospital Finance Authority, (Trinity Health), 5.375%, 12/1/30 1,508,175 $ 2,859,429 Insured-Electric Utilities  2.3% $ 500 Michigan Strategic Fund, (Detroit Edison Co.), (XLCA), 5.25%, 12/15/32 $ 485,810 $ 485,810 Insured-Escrowed / Prerefunded  52.1% $ 750 Detroit School District, (School Bond Loan Fund), (FSA), Prerefunded to 5/1/12, 5.125%, 5/1/31 $ 815,070 1,250 Detroit Sewer Disposal, (FGIC), Prerefunded to 7/1/11, 5.125%, 7/1/31 1,347,500 1,500 Lansing Building Authority, (MBIA), Prerefunded to 6/1/13, 5.00%, 6/1/29 1,646,295 1,150 Michigan Hospital Finance Authority, (St. John Health System), (AMBAC), Escrowed to Maturity, 5.00%, 5/15/28 1,154,071 1,000 Michigan Trunk Line, (FSA), Prerefunded to 11/1/11, 5.00%, 11/1/25 1,080,700 3,275 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 3,553,623 1,300 Reed City Public Schools, (FSA), Prerefunded to 5/1/14, 5.00%, 5/1/29 1,434,589 $ 11,031,848 Principal Amount (000s omitted) Security Value Insured-General Obligations  10.5% $1,960 Grand Rapids and Kent County Joint Building Authority, (DeVos Place), (MBIA), 0.00%, 12/1/27 $ 672,986 750 Greenville Public Schools, (MBIA), 5.00%, 5/1/25 755,505 1,330 Okemos Public School District, (MBIA), 0.00%, 5/1/19 788,756 $ 2,217,247 Insured-Hospital  9.9% $ 500 Michigan Hospital Finance Authority, (Mid-Michigan Obligation Group), (AMBAC), 5.00%, 4/15/32 $ 492,425 1,590 Royal Oak Hospital Finance Authority, (William Beaumont Hospital), (MBIA), 5.25%, 11/15/35 1,592,035 $ 2,084,460 Insured-Lease Revenue / Certificates of Participation  18.3% $1,000 Michigan Building Authority, (FGIC), 0.00%, 10/15/29 $ 291,250 1,750 Michigan House of Representatives, (AMBAC), 0.00%, 8/15/22 830,952 2,615 Michigan House of Representatives, (AMBAC), 0.00%, 8/15/23 1,164,930 3,100 Michigan State Building Authority, (FGIC), 0.00%, 10/15/30 825,065 795 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 760,020 $ 3,872,217 Insured-Public Education  16.2% $1,500 Central Michigan University, (AMBAC), 5.05%, 10/1/32 $ 1,500,720 750 Lake Superior State University, (AMBAC), 5.125%, 11/15/26 744,180 1,200 Wayne University, (MBIA), 5.00%, 11/15/37 1,192,584 $ 3,437,484 Insured-Special Tax Revenue  15.9% $7,030 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 $ 463,207 845 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 101,459 1,675 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 189,577 1,115 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 118,859 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 24 Eaton Vance Insured Michigan Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Special Tax Revenue (continued) $1,500 Wayne Charter County, (Airport Hotel-Detroit Metropolitan Airport), (MBIA), 5.00%, 12/1/30 $ 1,501,755 1,000 Ypsilanti Community Utilities Authority, (Sanitary Sewer System), (FGIC), 5.00%, 5/1/32 983,450 $ 3,358,307 Insured-Utilities  7.2% $1,000 Lansing Board of Water and Light, (Water Supply, Steam and Electric Utility), (FSA), 5.00%, 7/1/25 $ 1,014,670 510 Lansing Board of Water and Light, (Water Supply, Steam and Electric Utility), (FSA), 5.00%, 7/1/26 514,881 $ 1,529,551 Insured-Water Revenue  7.4% $1,600 Detroit Water Supply System, (FGIC), 5.00%, 7/1/30 $ 1,568,304 $ 1,568,304 Private Education  2.2% $ 500 Michigan Higher Education Facilities Authority, (Hillsdale College), 5.00%, 3/1/35 $ 475,165 $ 475,165 Total Tax-Exempt Investments  169.3% (identified cost $35,483,255) $ 35,837,977 Other Assets, Less Liabilities  (5.5)% $ (1,164,177) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (63.8)% $(13,507,165) Net Assets Applicable to Common Shares  100.0% $ 21,166,635 AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Michigan municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2008, 82.6% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.4% to 23.9% of total investments. Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. S e e n o t es t o f i n a n c i a l s t a t e m e n t s 25 Eaton Vance Insured New Jersey Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) T a x - E x e m p t I n v e s t m e n t s  1 7 7 . 2 % Principal Amount (000s omitted) Security Value Hospital  15.9% $ 100 Camden County Improvement Authority, (Cooper Health System), 5.00%, 2/15/25 $ 92,266 180 Camden County Improvement Authority, (Cooper Health System), 5.00%, 2/15/35 153,986 150 Camden County Improvement Authority, (Cooper Health System), 5.25%, 2/15/27 139,786 1,300 Camden County Improvement Authority, (Cooper Health System), 5.75%, 2/15/34 1,209,208 600 New Jersey Health Care Facilities Financing Authority, (Atlanticare Regional Medical Center), 5.00%, 7/1/37 549,246 610 New Jersey Health Care Facilities Financing Authority, (Capital Health System), 5.375%, 7/1/33 570,435 575 New Jersey Health Care Facilities Financing Authority, (Capital Health System), 5.75%, 7/1/23 583,774 250 New Jersey Health Care Facilities Financing Authority, (Hunterdon Medical Center), 5.125%, 7/1/35 240,917 600 New Jersey Health Care Facilities Financing Authority, (South Jersey Hospital), 5.00%, 7/1/36 551,952 1,705 New Jersey Health Care Facilities Financing Authority, (South Jersey Hospital), 5.00%, 7/1/46 1,532,965 $ 5,624,535 Insured-Electric Utilities  3.8% $ 650 Puerto Rico Electric Power Authority, (FGIC), 5.25%, 7/1/34 $ 624,890 750 Puerto Rico Electric Power Authority, (FGIC), 5.25%, 7/1/35 719,528 $ 1,344,418 Insured-Escrowed / Prerefunded  21.4% $ 800 Newark Housing Authority, (Newark Marine Terminal), (MBIA), Prerefunded to 1/1/14, 5.00%, 1/1/23 $ 879,232 1,500 Newark Housing Authority, (Newark Marine Terminal), (MBIA), Prerefunded to 1/1/14, 5.00%, 1/1/37 1,648,561 4,645 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 5,039,397 $ 7,567,190 Insured-General Obligations  38.9% $2,260 Bayonne, (FSA), 0.00%, 7/1/22 $ 1,110,361 2,415 Bayonne, (FSA), 0.00%, 7/1/23 1,112,784 465 Chesterfield Township School District, (AGC), 4.50%, 2/1/37 441,225 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $ 810 Chesterfield Township School District, (AGC), 4.50%, 2/1/38 $ 766,714 2,000 Hudson County Improvement Authority, (MBIA), 0.00%, 12/15/38 355,020 5,500 Irvington Township, (FSA), 0.00%, 7/15/26 2,097,865 2,960 Jackson Township School District, (MBIA), 2.50%, 6/15/27 2,110,421 530 Madison Borough Board of Education, (MBIA), 4.75%, 7/15/35 524,366 2,670 Monroe Township Board of Education, Middlesex County, (AGC), 4.75%, 3/1/34 2,606,881 265 Nutley School District, (MBIA), 4.50%, 7/15/29 256,170 310 Nutley School District, (MBIA), 4.75%, 7/15/30 309,557 410 Nutley School District, (MBIA), 4.75%, 7/15/31 407,684 430 Nutley School District, (MBIA), 4.75%, 7/15/32 426,844 210 South Orange and Maplewood School District, (AGC), 4.625%, 1/15/26 209,355 215 South Orange and Maplewood School District, (AGC), 4.625%, 1/15/27 212,988 870 Sparta Township School District, (FSA), 4.30%, 2/15/34 794,345 $ 13,742,580 Insured-Hospital  14.9% $2,750 New Jersey Health Care Facilities Financing Authority, (Englewood Hospital), (MBIA), 5.00%, 8/1/31 $ 2,719,943 545 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), (AGC), 5.25%, 1/1/31 549,921 1,100 New Jersey Health Care Facilities Financing Authority, (Hackensack University Medical Center), (AGC), 5.25%, 1/1/36 1,109,933 900 New Jersey Health Care Facilities Financing Authority, (Jersey City Medical Center), (AMBAC), 5.00%, 8/1/41 863,334 $ 5,243,131 Insured-Lease Revenue / Certificates of Participation  12.2% $ 445 Gloucester County Improvements Authority, (MBIA), 4.75%, 9/1/30 $ 438,939 610 Hudson County Improvements Authority, (FSA), 4.50%, 4/1/35 574,553 265 Lafayette Yard Community Development Corporation, (Hotel and Conference Center), (FGIC), 5.00%, 4/1/35 261,521 1,250 Middlesex County, (MBIA), 5.00%, 8/1/31 1,251,050 1,000 New Jersey Economic Development Authority, (School Facilities), (AMBAC), (FSA), 5.00%, 9/1/37 1,008,930 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 26 Eaton Vance Insured New Jersey Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Lease Revenue / Certificates of Participation (continued) $ 795 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 $ 760,020 $ 4,295,013 Insured-Pooled Loans  8.1% $2,850 Puerto Rico Municipal Finance Agency, (FSA), 5.00%, 8/1/27 $ 2,859,719 $ 2,859,719 Insured-Public Education  7.3% $ 725 New Jersey Educational Facilities Authority, (Montclair State University), (MBIA), 3.75%, 7/1/24 $ 633,991 1,990 University of New Jersey Medicine and Dentistry, (AMBAC), 5.00%, 4/15/32 1,951,752 $ 2,585,743 Insured-Sewer Revenue  2.0% $2,000 Rahway Valley Sewerage Authority, (MBIA), 0.00%, 9/1/27 $ 700,200 $ 700,200 Insured-Special Tax Revenue  7.3% $2,390 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (XLCA), 0.00%, 7/1/26 $ 861,499 1,120 New Jersey Economic Development Authority, (Motor Vehicle Surcharges), (XLCA), 0.00%, 7/1/27 378,918 8,940 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 589,057 1,520 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 182,506 3,015 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 341,238 1,900 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 202,540 $ 2,555,758 Insured-Transportation  29.5% $2,265 Delaware River Joint Toll Bridge Commission, (MBIA), 5.00%, 7/1/35 $ 2,266,495 490 Morristown Parking Authority, (MBIA), 4.50%, 8/1/37 449,663 2,000 New Jersey Transportation Trust Fund Authority, (Transportation System), (AMBAC), 4.75%, 12/15/37 1,944,020 310 New Jersey Transportation Trust Fund Authority, (Transportation System), (AMBAC), 5.00%, 12/15/25 318,376 Principal Amount (000s omitted) Security Value Insured-Transportation (continued) $3,875 Port Authority of New York and New Jersey, (FSA), 5.00%, 11/1/27 $ 3,909,404 1,250 Port Authority of New York and New Jersey, (FSA), 5.00%, 8/15/33 1,262,975 270 Puerto Rico Highway and Transportation Authority, (MBIA), 5.00%, 7/1/33 267,683 $ 10,418,616 Insured-Water and Sewer  7.7% $4,500 Middlesex County Improvements Authority, (Perth Amboy), (AMBAC), 0.00%, 9/1/24 $ 1,903,545 1,320 Passaic Valley Sewerage Commissioners, (FGIC), 2.50%, 12/1/32 828,300 $ 2,731,845 Senior Living / Life Care  1.7% $ 600 New Jersey Economic Development Authority, (Fellowship Village), 5.50%, 1/1/25 $ 580,818 $ 580,818 Special Tax Revenue  1.3% $ 500 New Jersey Economic Development Authority, (Cigarette Tax), 5.50%, 6/15/31 $ 465,305 $ 465,305 Transportation  5.2% $1,825 South Jersey Port Authority, (Marine Terminal), 5.10%, 1/1/33 $ 1,815,200 $ 1,815,200 Total Tax-Exempt Investments  177.2% (identified cost $63,855,788) $ 62,530,071 Other Assets, Less Liabilities  (13.4)% $ (4,737,768) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (63.8)% $(22,500,000) Net Assets Applicable to Common Shares  100.0% $ 35,292,303 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 27 Eaton Vance Insured New Jersey Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New Jersey municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2008, 86.4% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 1.2% to 26.2% of total investments. Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. Security (or a portion thereof) has been segregated to cover payable for when-issued securities. When-issued security. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 28 Eaton Vance Insured New York Municipal Bond Fund II a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) T a x - E x e m p t I n v e s t m e n t s  1 7 0 . 5 % Principal Amount (000s omitted) Security Value General Obligations  6.4% $ 500 New York City, 5.25%, 8/15/26 $ 509,725 1,650 New York City, 5.25%, 1/15/28 1,674,255 $ 2,183,980 Hospital  2.2% $ 750 Suffolk County Industrial Development Agency, (Huntington Hospital), 5.875%, 11/1/32 $ 753,840 $ 753,840 Industrial Development Revenue  3.7% $ 1,000 Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.25%, 10/1/35 $ 1,013,160 240 Liberty Development Corp., (Goldman Sachs Group, Inc.), 5.50%, 10/1/37 251,921 $ 1,265,081 Insured-Electric Utilities  9.1% $ 2,020 Long Island Power Authority, (AMBAC), 5.00%, 9/1/34 $ 2,014,041 1,195 New York Power Authority, (MBIA), 4.50%, 11/15/47 1,080,567 $ 3,094,608 Insured-Escrowed / Prerefunded  4.8% $ 1,500 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 $ 1,627,225 $ 1,627,225 Insured-General Obligations  6.6% $ 2,245 New York Dormitory Authority, (School Districts Financing Program), (MBIA), 5.00%, 10/1/30 $ 2,252,161 $ 2,252,161 Insured-Hospital  1.1% $ 360 New York Dormitory Authority, (Health Quest Systems), (AGC), 5.125%, 7/1/37 $ 360,364 $ 360,364 Principal Amount (000s omitted) Security Value Insured-Housing  2.9% $ 1,000 New York City Housing Corp., (MBIA), 4.95%, 11/1/33 $ 979,650 $ 979,650 Insured-Lease Revenue / Certificates of Participation  12.6% $ 635 Hudson Yards Infrastructure Corp., (FGIC), 5.00%, 2/15/47 $ 614,166 3,195 Hudson Yards Infrastructure Corp., (MBIA), 4.50%, 2/15/47 2,888,408 795 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 760,020 $ 4,262,594 Insured-Other Revenue  19.3% $ 1,930 New York City Cultural Resource Trust, (American Museum of Natural History), (MBIA), 5.00%, 7/1/44 $ 1,913,865 2,000 New York City Cultural Resource Trust, (Museum of Modern Art), (AMBAC), 5.125%, 7/1/31 2,002,480 545 New York City Industrial Development Agency, (Queens Baseball Stadium), (AMBAC), 4.75%, 1/1/42 510,649 390 New York City Industrial Development Agency, (Queens Baseball Stadium), (AMBAC), 5.00%, 1/1/39 383,947 1,825 New York City Industrial Development Agency, (Yankee Stadium), (MBIA), 4.75%, 3/1/46 1,709,258 $ 6,520,199 Insured-Private Education  25.3% $ 1,000 New York City Industrial Development Agency, (New York University), (AMBAC), 5.00%, 7/1/31 $ 1,001,110 1,440 New York Dormitory Authority, (Barnard College), (FGIC), 5.00%, 7/1/24 1,454,774 2,500 New York Dormitory Authority, (Brooklyn Law School), (XLCA), 5.125%, 7/1/30 2,498,150 605 New York Dormitory Authority, (Fordham University), (FGIC), 5.00%, 7/1/32 597,419 1,000 New York Dormitory Authority, (New York University), (AMBAC), 5.00%, 7/1/31 1,001,110 500 New York Dormitory Authority, (Skidmore College), (FGIC), 5.00%, 7/1/33 497,120 110 New York Dormitory Authority, (University of Rochester), (MBIA), 5.00%, 7/1/27 110,340 5,425 Oneida County Industrial Development Agency, (Hamilton College), (MBIA), 0.00%, 7/1/32 1,394,225 $ 8,554,248 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 29 Eaton Vance Insured New York Municipal Bond Fund II a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Public Education  4.5% $ 1,500 New York Dormitory Authority, (City University), (AMBAC), 5.25%, 7/1/30 $ 1,517,025 $ 1,517,025 Insured-Special Tax Revenue  23.5% $ 700 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 4.75%, 11/15/45 $ 663,733 1,900 New York Convention Center Development Corp., Hotel Occupancy Tax, (AMBAC), 5.00%, 11/15/44 1,870,379 1,700 Puerto Rico Infrastructure Financing Authority, (AMBAC), 0.00%, 7/1/35 332,809 9,835 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 648,028 20,540 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 2,466,238 3,350 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 379,153 2,105 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 224,393 1,380 Sales Tax Asset Receivables Corp., (AMBAC), 5.00%, 10/15/29 1,390,681 $ 7,975,414 Insured-Transportation  25.4% $ 2,000 Metropolitan Transportation Authority, (FGIC), 5.25%, 11/15/31 $ 2,007,200 890 Port Authority of New York and New Jersey, (FSA), 5.00%, 8/15/24 923,678 2,500 Port Authority of New York and New Jersey, (FSA), 5.00%, 11/1/27 2,522,269 600 Port Authority of New York and New Jersey, (FSA), 5.00%, 8/15/33 606,228 550 Puerto Rico Highway and Transportation Authority, (MBIA), 5.00%, 7/1/33 545,281 2,000 Triborough Bridge and Tunnel Authority, (MBIA), 5.00%, 11/15/32 2,004,800 $ 8,609,456 Insured-Water and Sewer  8.3% $ 2,835 New York City Municipal Water Finance Authority, (Water and Sewer System), (AMBAC), 5.00%, 6/15/38 $ 2,802,114 $ 2,802,114 Insured-Water Revenue  2.6% $ 920 Suffolk County Water Authority, (MBIA), 4.50%, 6/1/32 $ 874,405 $ 874,405 Principal Amount (000s omitted) Security Value Other Revenue  4.6% $ 1,500 Puerto Rico Infrastructure Financing Authority, 5.50%, 10/1/32 $ 1,553,490 $ 1,553,490 Private Education  5.8% $ 1,000 Dutchess County Industrial Development Agency, (Marist College), 5.00%, 7/1/22 $ 1,014,210 1,000 New York City Industrial Development Agency, (St. Francis College), 5.00%, 10/1/34 945,320 $ 1,959,530 Water Revenue  1.8% $ 650 New York State Environmental Facilities Corp., Clean Water, (Municipal Water Finance), 4.50%, 6/15/36 $ 604,812 $ 604,812 Total Tax-Exempt Investments  170.5% (identified cost $60,223,371) $ 57,750,196 Other Assets, Less Liabilities  (4.1)% $ (1,373,967) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (66.4)% $(22,511,942) Net Assets Applicable to Common Shares  100.0% $ 33,864,287 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by New York municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2008, 85.6% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.6% to 32.6% of total investments. Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 30 Eaton Vance Insured Ohio Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) T a x - E x e m p t I n v e s t m e n t s  1 6 8 . 6 % Principal Amount (000s omitted) Security Value Escrowed / Prerefunded  2.6% $ 790 Puerto Rico Electric Power Authority, Prerefunded to 7/1/13, 5.125%, 7/1/29 $ 872,768 $ 872,768 Hospital  6.7% $ 900 Cuyahoga County, (Cleveland Clinic Health System), 5.50%, 1/1/29 $ 910,125 500 Miami County, (Upper Valley Medical Center), 5.25%, 5/15/26 480,755 1,000 Ohio Higher Educational Facilities Authority, (University Hospital Health Systems, Inc.), 4.75%, 1/15/46 824,080 $ 2,214,960 Insured-Electric Utilities  16.8% $4,000 Ohio Municipal Electric Generation Agency, (MBIA), 0.00%, 2/15/25 $ 1,554,760 1,775 Ohio Municipal Electric Generation Agency, (MBIA), 0.00%, 2/15/26 645,567 5,000 Ohio Municipal Electric Generation Agency, (MBIA), 0.00%, 2/15/27 1,702,750 1,775 Ohio Water Development Authority, (Dayton Power & Light), (FGIC), 4.80%, 1/1/34 1,639,248 $ 5,542,325 Insured-Escrowed / Prerefunded  11.2% $2,250 Springboro Community School District, (MBIA), Prerefunded to 6/1/14, 5.00%, 12/1/32 $ 2,485,260 1,100 Trotwood-Madison City School District, (School Improvements), (FGIC), Prerefunded to 12/1/12, 5.00%, 12/1/30 1,201,464 $ 3,686,724 Insured-General Obligations  40.0% $1,500 Ashtabula School District, (Construction Improvements), (FGIC), 5.00%, 12/1/30 $ 1,481,865 400 Bowling Green, City School District, (FSA), 5.00%, 12/1/34 400,848 1,000 Cleveland Municipal School District, (FSA), 5.00%, 12/1/27 1,011,030 810 Cleveland, (FGIC), 4.75%, 11/15/25 791,986 655 Cleveland, (FGIC), 4.75%, 11/15/27 630,680 2,075 Cuyahoga Community College District, (AMBAC), 5.00%, 12/1/32 2,063,214 430 Olentangy School District, (FSA), 4.50%, 12/1/32 397,397 500 Olmsted Falls City School District, (XLCA), 5.00%, 12/1/35 488,250 560 Pickerington Local School District, (MBIA), 4.25%, 12/1/34 489,524 Principal Amount (000s omitted) Security Value Insured-General Obligations (continued) $2,400 Plain School District, (FGIC), 0.00%, 12/1/27 $ 843,696 750 St. Marys, School District, (FSA), 5.00%, 12/1/35 750,540 500 Tecumseh School District, (FGIC), 4.75%, 12/1/31 479,390 420 Trotwood-Madison City School District, (School Improvements), (FSA), 4.50%, 12/1/30 391,146 2,000 Wapakoneta City School District, (FSA), 4.75%, 12/1/35 1,942,880 1,000 Zanesville School District, (School Improvements), (MBIA), 5.05%, 12/1/29 1,004,990 $ 13,167,436 Insured-Hospital  10.8% $ 980 Hamilton County, (Cincinnati Childrens Hospital), (FGIC), 5.00%, 5/15/32 $ 937,605 1,500 Hamilton County, (Cincinnati Childrens Hospital), (FGIC), 5.125%, 5/15/28 1,473,120 1,250 Ohio Higher Educational Facility Commission, (University Hospital Health Systems, Inc.), (AMBAC), 4.75%, 1/15/46 1,140,050 $ 3,550,775 Insured-Lease Revenue / Certificates of Participation  6.0% $ 795 Puerto Rico Public Buildings Authority, (CIFG), 5.25%, 7/1/36 $ 760,020 235 Puerto Rico Public Buildings Authority, Government Facilities Revenue, (XLCA), 5.25%, 7/1/36 224,660 1,000 Summit County, (Civic Theater Project), (AMBAC), 5.00%, 12/1/33 991,360 $ 1,976,040 Insured-Pooled Loans  2.6% $ 850 Puerto Rico Municipal Finance Agency, (FSA), 5.00%, 8/1/27 $ 852,864 $ 852,864 Insured-Public Education  21.9% $3,000 Cincinnati Technical and Community College, (AMBAC), 5.00%, 10/1/28 $ 2,973,420 1,170 Ohio University, (FSA), 5.25%, 12/1/23 1,234,514 1,000 University of Akron, (FSA), 5.00%, 1/1/38 999,920 1,000 University of Cincinnati, (AMBAC), 5.00%, 6/1/31 1,000,340 1,000 University of Cincinnati, (MBIA), 5.00%, 6/1/29 1,002,970 $ 7,211,164 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 31 Eaton Vance Insured Ohio Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Sewer Revenue  4.3% $ 835 Marysville Wastewater Treatment System, (XLCA), 4.75%, 12/1/46 $ 742,816 750 Marysville Wastewater Treatment System, (XLCA), 4.75%, 12/1/47 665,910 $ 1,408,726 Insured-Special Tax Revenue  20.2% $4,315 Hamilton County Sales Tax, (AMBAC), 0.00%, 12/1/22 $ 2,023,606 5,000 Hamilton County Sales Tax, (AMBAC), 0.00%, 12/1/23 2,203,200 1,000 Hamilton County Sales Tax, (AMBAC), 0.00%, 12/1/24 412,120 8,685 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 572,255 1,480 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 177,704 2,935 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 332,183 1,845 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 196,677 750 Trumbull County, (FSA), 5.00%, 12/1/37 749,947 $ 6,667,692 Insured-Transportation  12.3% $3,580 Cleveland Airport System, (FSA), 5.00%, 1/1/31 $ 3,527,088 500 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 515,178 $ 4,042,266 Pooled Loans  7.6% $1,450 Cuyahoga County Port Authority, (Garfield Heights), 5.25%, 5/15/23 $ 1,353,024 1,140 Rickenbacker Port Authority, Oasbo Expanded Asset Pool Loan, 5.375%, 1/1/32 1,157,575 $ 2,510,599 Private Education  5.6% $ 850 Ohio Higher Educational Facilities Authority, (John Carroll University), 5.25%, 11/15/33 $ 848,759 1,000 Ohio Higher Educational Facilities Authority, (Oberlin College), 5.00%, 10/1/33 1,000,000 $ 1,848,759 Total Tax-Exempt Investments  168.6% (identified cost $57,049,836) $ 55,553,098 Other Assets, Less Liabilities  (2.2)% $ (737,262) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (66.4)% $(21,876,934) Net Assets Applicable to Common Shares  100.0% $ 32,938,902 AGC -Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Ohio municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2008, 86.6% of total investments are backed by bond insurance of various financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 0.9% to 24.1% of total investments. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. When-issued security. Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. Security (or a portion thereof) has been segregated to cover payable for when-issued securities. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 32 Eaton Vance Insured Pennsylvania Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) T a x - E x e m p t I n v e s t m e n t s  1 8 4 . 5 % Principal Amount (000s omitted) Security Value Escrowed / Prerefunded  2.1% $ 750 Lancaster County Hospital Authority, (Lancaster General Hospital), Prerefunded to 9/15/13, 5.50%, 3/15/26 $ 831,000 $ 831,000 Hospital  10.1% $ 850 Lancaster County Hospital Authority, (Lancaster General Hospital), 4.50%, 3/15/36 $ 742,024 350 Lebanon County Health Facility Authority, (Good Samaritan Hospital), 6.00%, 11/15/35 343,948 1,500 Lehigh County General Purpose Authority, (Lehigh Valley Health Network), 5.25%, 7/1/32 1,467,660 750 Pennsylvania Higher Educational Facilities Authority, (UPMC Health System), 6.00%, 1/15/31 792,412 875 Philadelphia Hospitals and Higher Education Facilities Authority, (Childrens Hospital), 4.50%, 7/1/37 777,149 $ 4,123,193 Insured-Electric Utilities  7.9% $ 3,345 Lehigh County Industrial Development Authority, (PPL Electric Utilities Corp.), (FGIC), 4.75%, 2/15/27 $ 3,215,749 $ 3,215,749 Insured-Escrowed / Prerefunded  33.9% $ 2,500 Pennsylvania Higher Educational Facilities Authority, (Temple University), (MBIA), Prerefunded to 4/1/08, 5.00%, 4/1/29 $ 2,525,000 1,750 Philadelphia, (FSA), Prerefunded to 3/15/11, 5.00%, 9/15/31 1,870,510 1,700 Philadelphia Authority for Industrial Development, Lease Revenue, (FSA), Prerefunded to 10/1/11, 5.25%, 10/1/30 1,862,622 1,750 Pittsburgh Water and Sewer Authority, (AMBAC), Prerefunded to 6/1/12, 5.125%, 12/1/27 1,903,566 1,200 Puerto Rico, (FGIC), Prerefunded to 7/1/12, 5.00%, 7/1/32 1,301,780 2,450 Puerto Rico Highway and Transportation Authority, (MBIA), Prerefunded to 7/1/16, 5.00%, 7/1/36 2,717,173 270 Southcentral General Authority, (MBIA), Escrowed to Maturity, 5.25%, 5/15/31 272,870 1,230 Southcentral General Authority, (MBIA), Prerefunded to 5/15/11, 5.25%, 5/15/31 1,337,872 $ 13,791,393 Principal Amount (000s omitted) Security Value Insured-General Obligations  26.0% $ 1,000 Alleghany County Gateway School District, (FGIC), 5.00%, 10/15/32 $ 983,320 1,650 Armstrong County, (MBIA), 5.40%, 6/1/31 1,666,583 500 Canon McMillan School District, (FGIC), 5.25%, 12/1/34 502,015 1,000 Central Greene School District, (FSA), 5.00%, 2/15/35 1,002,260 1,000 Erie School District, (AMBAC), 0.00%, 9/1/30 288,050 1,000 Hollidaysburg School District, (FSA), 4.75%, 3/15/30 974,690 2,555 McKeesport School District, (MBIA), 0.00%, 10/1/21 1,310,000 1,500 Norwin School District, (FSA), 3.25%, 4/1/27 1,153,230 1,000 Pine-Richland School District, (FSA), 5.00%, 9/1/29 1,001,820 2,550 Shaler Area School District, (XLCA), 0.00%, 9/1/33 575,841 1,060 Upper Clair Township School District, (FSA), Prerefunded to 7/15/12, 5.00%, 7/15/32 1,148,404 $ 10,606,213 Insured-Hospital  2.5% $ 1,000 Washington County Hospital Authority, (Washington Hospital), (AMBAC), 5.125%, 7/1/28 $ 999,290 $ 999,290 Insured-Lease Revenue / Certificates of Participation  2.9% $ 1,215 Philadelphia Authority for Industrial Development, (One Benjamin Franklin), (FSA), 4.75%, 2/15/27 $ 1,173,787 $ 1,173,787 Insured-Private Education  16.9% $ 1,000 Chester County Industrial Development Authority, Educational Facility, (Westtown School), (AMBAC), 5.00%, 1/1/31 $ 1,000,260 3,315 Delaware County, (Villanova University), (MBIA), 5.00%, 12/1/28 3,302,072 1,000 Pennsylvania Higher Educational Facilities Authority, (Drexel University), (MBIA), 5.00%, 5/1/37 990,870 1,755 Pennsylvania Higher Educational Facilities Authority, (Temple University), (MBIA), 4.50%, 4/1/36 1,611,160 $ 6,904,362 Insured-Public Education  13.8% $ 500 Lycoming County Authority, (Pennsylvania College of Technology), (AGC), 5.50%, 10/1/37 $ 519,485 2,400 Lycoming County Authority, (Pennsylvania College of Technology), (AMBAC), 5.25%, 5/1/32 2,405,136 1,000 Pennsylvania Higher Educational Facilities Authority, (Clarion University Foundation), (XLCA), 5.00%, 7/1/33 942,510 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 33 Eaton Vance Insured Pennsylvania Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D Principal Amount (000s omitted) Security Value Insured-Public Education (continued) $ 500 State Public School Building Authority, (Delaware County Community College), (FSA), 5.00%, 10/1/27 $ 507,870 375 State Public School Building Authority, (Delaware County Community College), (FSA), 5.00%, 10/1/29 377,348 875 State Public School Building Authority, (Delaware County Community College), (FSA), 5.00%, 10/1/32 877,048 $ 5,629,397 Insured-Sewer Revenue  11.1% $ 1,000 Ambridge Borough Municipal Authority, Sewer Revenue, (FSA), 4.60%, 10/15/41 $ 920,500 1,555 Erie Sewer Authority, Series A, (AMBAC), 0.00%, 12/1/25 595,238 2,155 Erie Sewer Authority, Series B, (AMBAC), 0.00%, 12/1/25 824,912 1,920 Erie Sewer Authority, (AMBAC), 0.00%, 12/1/26 688,531 1,500 Pennsylvania University Sewer Authority, (MBIA), 5.00%, 11/1/26 1,502,370 $ 4,531,551 Insured-Special Tax Revenue  16.8% $ 4,350 Pittsburgh and Allegheny County Public Auditorium Authority, (AMBAC), 5.00%, 2/1/29 $ 4,316,331 25,410 Puerto Rico Sales Tax Financing, (AMBAC), 0.00%, 8/1/54 1,674,265 1,775 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/44 213,124 3,520 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/45 398,394 2,220 Puerto Rico Sales Tax Financing, (MBIA), 0.00%, 8/1/46 236,652 $ 6,838,766 Insured-Transportation  18.1% $ 2,000 Allegheny County Port Authority, (FGIC), 5.00%, 3/1/25 $ 2,012,620 1,000 Allegheny County Port Authority, (FGIC), 5.00%, 3/1/29 985,920 2,075 Pennsylvania Turnpike Commission, (FSA), 5.25%, 7/15/30 2,201,783 2,100 Puerto Rico Highway and Transportation Authority, (AGC), (CIFG), 5.25%, 7/1/41 2,163,746 $ 7,364,069 Insured-Utilities  7.2% $ 3,000 Philadelphia Gas Works Revenue, (AMBAC), 5.00%, 10/1/37 $ 2,945,520 $ 2,945,520 Insured-Water and Sewer  0.4% $ 150 Saxonburg Water and Sewer Authority, (AGC), 5.00%, 3/1/35 $ 148,896 $ 148,896 Principal Amount (000s omitted) Security Value Insured-Water Revenue  3.3% $ 1,530 Philadelphia Water and Wastewater, (AMBAC), 4.25%, 11/1/31 $ 1,342,789 $ 1,342,789 Private Education  7.0% $ 3,000 Pennsylvania Higher Educational Facilities Authority, (University of Pennsylvania), 4.75%, 7/15/35 $ 2,862,990 $ 2,862,990 Senior Living / Life Care  1.1% $ 200 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/24 $ 184,340 300 Montgomery County Industrial Development Authority, (Foulkeways at Gwynedd), 5.00%, 12/1/30 258,909 $ 443,249 Transportation  3.4% $ 1,400 Delaware River Joint Toll Bridge Commission, 5.00%, 7/1/28 $ 1,398,124 $ 1,398,124 Total Tax-Exempt Investments  184.5% (identified cost $76,312,310) $ 75,150,338 Other Assets, Less Liabilities  (20.6)% $ (8,403,389) Auction Preferred Shares Plus Cumulative Unpaid Dividends  (63.9)% $(26,009,199) Net Assets Applicable to Common Shares  100.0% $ 40,737,750 AGC - Assured Guaranty Corp. AMBAC - AMBAC Financial Group, Inc. CIFG - CIFG Assurance North America, Inc. FGIC - Financial Guaranty Insurance Company FSA - Financial Security Assurance, Inc. MBIA - Municipal Bond Insurance Association XLCA - XL Capital Assurance, Inc. The Fund invests primarily in debt securities issued by Pennsylvania municipalities. The ability of the issuers of the debt securities to meet their obligations may be affected by economic developments in a specific industry or municipality. In order to reduce the risk associated with such economic developments, at March 31, 2008, 87.1% of total investments are backed by bond insurance of various S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 34 Eaton Vance Insured Pennsylvania Municipal Bond Fund a s o f M a r c h 3 1 , 2 0 0 8 P O R T F O L I O O F I N V E S T M E N T S ( U n a u d i t e d ) C O N T  D financial institutions and financial guaranty assurance agencies. The aggregate percentage insured by an individual financial institution ranged from 2.0% to 25.3% of total investments. Security represents the underlying municipal obligation of an inverse floating rate obligation held by the Fund. Security (or a portion thereof) has been segregated to cover margin requirements on open financial futures contracts. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 35 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of March 31, 2008 Insured Insured Insured Florida Municipal Fund II California Fund II Plus Fund Assets Investments  Identified cost $253,166,841 $92,560,944 $63,408,573 Unrealized depreciation (7,491,083) (3,753,803) (1,077,987) Investments, at value $245,675,758 $88,807,141 $ 62,330,586 Cash $ 2,203,294 $ 1,485,671 $ 2,288,008 Receivable for investments sold 2,201,559 24,719 1,657,488 Receivable from the transfer agent  8,592  Interest receivable 2,744,632 886,230 876,561 Prepaid expenses 7,011 4,518 4,518 Total assets $252,832,254 $91,216,871 $ 67,157,161 Liabilities Payable for floating rate notes issued $ 28,025,000 $ 6,715,000 $ 6,970,000 Interest expense and fees payable 170,743 51,070 53,884 Payable for daily variation margin on open financial futures contracts 116,346 17,797 15,938 Payable for open interest rate swap contracts 912,129 394,180 244,222 Payable for when-issued securities 5,736,926  3,590,281 Payable to affiliate for Trustees fees 679 370 110 Payable to affiliate for investment adviser fee 82,318 31,720 21,213 Accrued expenses 108,286 51,929 42,506 Total liabilities $ 35,152,427 $ 7,262,066 $ 10,938,154 Auction preferred shares at liquidation value plus cumulative unpaid dividends $ 87,523,217 $33,764,927 $22,500,000 Net assets applicable to common shares $130,156,610 $50,189,878 $ 33,719,007 Sources of Net Assets Common Shares, $0.01 par value, unlimited number of shares authorized $ 99,303 $ 38,633 $ 25,755 Additional paid-in capital 140,820,266 54,762,269 36,515,052 Accumulated net realized loss (computed on the basis of identified cost) (2,306,478) (414,058) (1,287,059) Accumulated undistributed net investment income 1,008,748 214,541 42,210 Net unrealized depreciation (computed on the basis of identified cost) (9,465,229) (4,411,507) (1,576,951) Net assets applicable to common shares $130,156,610 $50,189,878 $ 33,719,007 Auction Preferred Shares Issued and Outstanding (Liquidation preference of $25,000 per share) 3,500 1,350 900 Common Shares Outstanding 9,930,306 3,863,336 2,575,502 Net Asset Value Per Common Share Net assets applicable to common shares ÷ common shares issued and outstanding $ 13.11 $ 12.99 $ 13.09 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 36 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of March 31, 2008 Insured Insured Insured Massachusetts Fund Michigan Fund New Jersey Fund Assets Investments  Identified cost $44,209,127 $35,483,255 $63,855,788 Unrealized appreciation (depreciation) (284,203) 354,722 (1,325,717) Investments, at value $43,924,924 $35,837,977 $ 62,530,071 Cash $  $ 675,578 $ 2,213,032 Receivable for investments sold   2,004,611 Receivable from the transfer agent 3,865   Interest receivable 551,474 510,381 651,122 Prepaid expenses 4,517 4,517 4,531 Total assets $44,484,780 $37,028,453 $ 67,403,367 Liabilities Payable for floating rate notes issued $ 4,765,000 $ 2,180,000 $ 7,580,000 Interest expense and fees payable 27,031 15,281 63,719 Payable for daily variation margin on open financial futures contracts  5,313  Payable for open interest rate swap contracts 181,335 104,750 265,189 Payable for when-issued securities   1,641,861 Due to custodian 29,807   Payable to affiliate for Trustees fees 111 11 27 Payable to affiliate for investment adviser fee 14,948 13,148 21,857 Accrued expenses 45,163 36,150 38,411 Total liabilities $ 5,063,395 $ 2,354,653 $ 9,611,064 Auction preferred shares at liquidation value plus cumulative unpaid dividends $15,505,484 $13,507,165 $22,500,000 Net assets applicable to common shares $23,915,901 $21,166,635 $ 35,292,303 Sources of Net Assets Common Shares, $0.01 par value, unlimited number of shares authorized $ 17,554 $ 15,118 $ 25,671 Additional paid-in capital 24,875,000 21,413,714 36,390,306 Accumulated net realized gain (loss) (computed on the basis of identified cost) (541,281) (565,477) 238,536 Accumulated undistributed net investment income 30,166 102,206 228,696 Net unrealized appreciation (depreciation) (computed on the basis of identified cost) (465,538) 201,074 (1,590,906) Net assets applicable to common shares $23,915,901 $21,166,635 $ 35,292,303 Auction Preferred Shares Issued and Outstanding (Liquidation preference of $25,000 per share) 620 540 900 Common Shares Outstanding 1,755,423 1,511,845 2,567,057 Net Asset Value Per Common Share Net assets applicable to common shares ÷ common shares issued and outstanding $ 13.62 $ 14.00 $ 13.75 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 37 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f A s s e t s a n d L i a b i l i t i e s As of March 31, 2008 Insured Insured Insured New York Fund II Ohio Fund Pennsylvania Fund Assets Investments  Identified cost $60,223,371 $57,049,836 $76,312,310 Unrealized depreciation (2,473,175) (1,496,738) (1,161,972) Investments, at value $57,750,196 $55,553,098 $ 75,150,338 Cash $ 2,661,095 $ 2,457,780 $ 492,359 Receivable for investments sold  69,953  Receivable from the transfer agent 3,114   Interest receivable 782,356 681,179 986,266 Prepaid expenses 4,517 4,517 4,531 Total assets $61,201,278 $58,766,527 $ 76,633,494 Liabilities Payable for floating rate notes issued $ 3,465,000 $ 1,705,000 $ 6,345,000 Interest expense and fees payable 32,012 10,653 41,837 Payable for investments purchased 1,000,550  3,213,196 Payable for daily variation margin on open financial futures contracts 16,203 26,297 27,891 Payable for open interest rate swap contracts 250,056 206,618 186,231 Payable for when-issued securities  1,940,490  Payable to affiliate for Trustees fees 27 19 106 Payable to affiliate for investment adviser fee 21,314 20,700 25,208 Accrued expenses 39,887 40,914 47,076 Total liabilities $ 4,825,049 $ 3,950,691 $ 9,886,545 Auction preferred shares at liquidation value plus cumulative unpaid dividends $22,511,942 $21,876,934 $26,009,199 Net assets applicable to common shares $33,864,287 $32,938,902 $ 40,737,750 Sources of Net Assets Common Shares, $0.01 par value, unlimited number of shares authorized $ 25,560 $ 25,134 $ 29,436 Additional paid-in capital 36,216,411 35,619,073 41,722,636 Accumulated net realized gain (loss) (computed on the basis of identified cost) 223,103 (673,889) 508,749 Accumulated undistributed net investment income 381,431 34,639 238,117 Net unrealized depreciation (computed on the basis of identified cost) (2,982,218) (2,066,055) (1,761,188) Net assets applicable to common shares $33,864,287 $32,938,902 $ 40,737,750 Auction Preferred Shares Issued and Outstanding (Liquidation preference of $25,000 per share) 900 875 1,040 Common Shares Outstanding 2,555,954 2,513,365 2,943,645 Net Asset Value Per Common Share Net assets applicable to common shares ÷ common shares issued and outstanding $ 13.25 $ 13.11 $ 13.84 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 38 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f O p e r a t i o n s For the Six Months Ended March 31, 2008 Insured Insured Insured Florida Municipal Fund II California Fund II Plus Fund Investment Income Interest $ 6,592,376 $ 2,329,195 $ 1,569,352 Total investment income $ 6,592,376 $ 2,329,195 $ 1,569,352 Expenses Investment adviser fee $ 638,852 $ 244,306 $ 163,204 Trustees fees and expenses 6,602 3,806 999 Legal and accounting services 22,376 19,296 51,051 Printing and postage 17,247 5,279 4,484 Custodian fee 67,988 19,270 18,882 Interest expense and fees 637,731 119,740 86,633 Transfer and dividend disbursing agent fees 29,781 17,732 15,792 Preferred shares remarketing agent fee 109,676 42,245 28,742 Miscellaneous 19,091 20,436 14,164 Total expenses $ 1,549,344 $ 492,110 $ 383,951 Deduct  Reduction of custodian fee $ 17,329 $ 8,727 $ 3,259 Reduction of investment adviser fee 135,474 51,772 34,545 Total expense reductions $ 152,803 $ 60,499 $ 37,804 Net expenses $ 1,396,541 $ 431,611 $ 346,147 Net investment income $ 5,195,835 $ 1,897,584 $ 1,223,205 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions (identified cost basis) $ (104,197) $ 181,392 $ (712,341) Financial futures contracts (720,149) (75,325) 42,600 Interest rate swap contracts (1,270,948) (475,735) (283,918) Net realized loss $ (2,095,294) $ (369,668) $ (953,659) Change in unrealized appreciation (depreciation)  Investments (identified cost basis) $(16,298,787) $(6,233,736) $(2,885,983) Financial futures contracts (1,122,989) (282,736) (264,373) Interest rate swap contracts (950,967) (418,411) (257,760) Net change in unrealized appreciation (depreciation) $(18,372,743) $(6,934,883) $(3,408,116) Net realized and unrealized loss $(20,468,037) $(7,304,551) $(4,361,775) Distributions to preferred shareholders From net investment income $ (551,831) $ (388,948) $ (410,561) From net realized gain (1,161,353) (203,364)  Net decrease in net assets from operations $(16,985,386) $(5,999,279) $(3,549,131) S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 39 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f O p e r a t i o n s For the Six Months Ended March 31, 2008 Insured Insured Insured Massachusetts Fund Michigan Fund New Jersey Fund Investment Income Interest $ 1,147,538 $ 1,001,306 $ 1,627,213 Total investment income $ 1,147,538 $ 1,001,306 $ 1,627,213 Expenses Investment adviser fee $ 113,693 $ 98,821 $ 167,867 Trustees fees and expenses 999 100 916 Legal and accounting services 17,755 15,281 16,653 Printing and postage 2,942 1,830 2,013 Custodian fee 17,400 11,076 25,832 Interest expense and fees 109,241 94,720 155,417 Transfer and dividend disbursing agent fees 14,568 12,656 16,381 Preferred shares remarketing agent fee 19,401 16,922 28,125 Miscellaneous 12,989 18,320 20,150 Total expenses $ 308,988 $ 269,726 $ 433,354 Deduct  Reduction of custodian fee $ 3,227 $ 483 $ 7,493 Reduction of investment adviser fee 24,048 20,893 35,558 Total expense reductions $ 27,275 $ 21,376 $ 43,051 Net expenses $ 281,713 $ 248,350 $ 390,303 Net investment income $ 865,825 $ 752,956 $ 1,236,910 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions (identified cost basis) $ 5,349 $ (45,970) $ 728,722 Financial futures contracts (30,173) 12,156 (50,288) Interest rate swap contracts (267,106) (126,443) (393,601) Net realized gain (loss) $ (291,930) $ (160,257) $ 284,833 Change in unrealized appreciation (depreciation)  Investments (identified cost basis) $(2,095,442) $(1,453,425) $(4,154,477) Financial futures contracts (6,911) (52,301) (11,518) Interest rate swap contracts (192,661) (108,594) (281,732) Net change in unrealized appreciation (depreciation) $(2,295,014) $(1,614,320) $(4,447,727) Net realized and unrealized loss $(2,586,944) $(1,774,577) $(4,162,894) Distributions to preferred shareholders From net investment income $ (268,872) $ (218,641) $ (153,904) From net realized gain   (291,600) Net decrease in net assets from operations $(1,989,991) $(1,240,262) $(3,371,488) S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 40 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f O p e r a t i o n s For the Six Months Ended March 31, 2008 Insured Insured Insured New York Fund II Ohio Fund Pennsylvania Fund Investment Income Interest $ 1,529,944 $ 1,499,398 $ 1,859,319 Total investment income $ 1,529,944 $ 1,499,398 $ 1,859,319 Expenses Investment adviser fee $ 163,912 $ 159,238 $ 191,819 Trustees fees and expenses 915 907 915 Legal and accounting services 18,117 16,653 17,385 Printing and postage 1,830 4,575 7,320 Custodian fee 21,444 15,981 22,151 Interest expense and fees 78,121 80,212 132,766 Transfer and dividend disbursing agent fees 18,442 16,312 18,413 Preferred shares remarketing agent fee 28,202 27,419 32,501 Miscellaneous 15,088 17,042 22,715 Total expenses $ 346,071 $ 338,339 $ 445,985 Deduct  Reduction of custodian fee $ 8,033 $ 3,635 $ 4,896 Reduction of investment adviser fee 34,730 33,720 40,583 Total expense reductions $ 42,763 $ 37,355 $ 45,479 Net expenses $ 303,308 $ 300,984 $ 400,506 Net investment income $ 1,226,636 $ 1,198,414 $ 1,458,813 Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions (identified cost basis) $ 534,695 $ (51,518) $ 143,152 Financial futures contracts 38,670 (120,419) 515,713 Interest rate swap contracts (283,918) (206,717) (169,538) Net realized gain (loss) $ 289,447 $ (378,654) $ 489,327 Change in unrealized appreciation (depreciation)  Investments (identified cost basis) $(4,320,613) $(3,715,822) $(3,480,803) Financial futures contracts (269,003) (394,675) (403,273) Interest rate swap contracts (263,950) (215,027) (244,284) Net change in unrealized appreciation (depreciation) $(4,853,566) $(4,325,524) $(4,128,360) Net realized and unrealized loss $(4,564,119) $(4,704,178) $(3,639,033) Distributions to preferred shareholders From net investment income $ (278,471) $ (396,191) $ (266,234) From net realized gain (125,820)  (222,716) Net decrease in net assets from operations $(3,741,774) $(3,901,955) $(2,669,170) S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 41 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Six Months Ended March 31, 2008 Insured Insured Insured Florida Increase (Decrease) in Net Assets Municipal Fund II California Fund II Plus Fund From operations  Net investment income $ 5,195,835 $ 1,897,584 $ 1,223,205 Net realized loss from investment transactions, financial futures contracts and interest rate swap contracts (2,095,294) (369,668) (953,659) Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and interest rate swap contracts (18,372,743) (6,934,883) (3,408,116) Distributions to preferred shareholders  From net investment income (551,831) (388,948) (410,561) From net realized gain (1,161,353) (203,364)  Net decrease in net assets from operations $ (16,985,386) $ (5,999,279) $ (3,549,131) Distributions to common shareholders  From net investment income $ (3,675,738) $ (1,334,331) $ (817,727) From net realized gain (2,838,123) (503,981)  Total distributions to common shareholders $ (6,513,861) $ (1,838,312) $ (817,727) Capital share transactions Reinvestment of distributions to common shareholders $ 43,710 $ 17,677 $  Net increase in net assets from capital share transactions $ 43,710 $ 17,677 $  Net decrease in net assets $ (23,455,537) $ (7,819,914) $ (4,366,858) Net Assets Applicable to Common Shares At beginning of period $153,612,147 $58,009,792 $38,085,865 At end of period $130,156,610 $50,189,878 $ 33,719,007 Accumulated undistributed net investment income included in net assets applicable to common shares At end of period $ 1,008,748 $ 214,541 $ 42,210 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 42 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Six Months Ended March 31, 2008 Insured Insured Insured Increase (Decrease) in Net Assets Massachusetts Fund Michigan Fund New Jersey Fund From operations  Net investment income $ 865,825 $ 752,956 $ 1,236,910 Net realized gain (loss) from investment transactions, financial futures contracts and interest rate swap contracts (291,930) (160,257) 284,833 Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and interest rate swap contracts (2,295,014) (1,614,320) (4,447,727) Distributions to preferred shareholders  From net investment income (268,872) (218,641) (153,904) From net realized gain   (291,600) Net decrease in net assets from operations $ (1,989,991) $ (1,240,262) $ (3,371,488) Distributions to common shareholders  From net investment income $ (586,061) $ (504,950) $ (898,118) From net realized gain   (724,973) Total distributions to common shareholders $ (586,061) $ (504,950) $ (1,623,091) Capital share transactions Reinvestment of distributions to common shareholders $ 15,794 $  $ 24,437 Net increase in net assets from capital share transactions $ 15,794 $  $ 24,437 Net decrease in net assets $ (2,560,258) $ (1,745,212) $ (4,970,142) Net Assets Applicable to Common Shares At beginning of period $26,476,159 $22,911,847 $40,262,445 At end of period $ 23,915,901 $21,166,635 $ 35,292,303 Accumulated undistributed net investment income included in net assets applicable to common shares At end of period $ 30,166 $ 102,206 $ 228,696 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 43 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Six Months Ended March 31, 2008 Insured Insured Insured Increase (Decrease) in Net Assets New York Fund II Ohio Fund Pennsylvania Fund From operations  Net investment income $ 1,226,636 $ 1,198,414 $ 1,458,813 Net realized gain (loss) from investment transactions, financial futures contracts and interest rate swap contracts 289,447 (378,654) 489,327 Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and interest rate swap contracts (4,853,566) (4,325,524) (4,128,360) Distributions to preferred shareholders  From net investment income (278,471) (396,191) (266,234) From net realized gain (125,820)  (222,716) Net decrease in net assets from operations $ (3,741,774) $ (3,901,955) $ (2,669,170) Distributions to common shareholders  From net investment income $ (890,549) $ (781,534) $ (1,015,434) From net realized gain (459,185)  (539,189) Total distributions to common shareholders $ (1,349,734) $ (781,534) $ (1,554,623) Capital share transactions Reinvestment of distributions to common shareholders $ 8,866 $ 5,474 $ 6,543 Net increase in net assets from capital share transactions $ 8,866 $ 5,474 $ 6,543 Net decrease in net assets $ (5,082,642) $ (4,678,015) $ (4,217,250) Net Assets Applicable to Common Shares At beginning of period $38,946,929 $37,616,917 $44,955,000 At end of period $ 33,864,287 $32,938,902 $ 40,737,750 Accumulated undistributed net investment income included in net assets applicable to common shares At end of period $ 381,431 $ 34,639 $ 238,117 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 44 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended September 30, 2007 Insured Insured Insured Florida Increase (Decrease) in Net Assets Municipal Fund II California Fund II Plus Fund From operations  Net investment income $ 10,398,200 $ 3,787,436 $ 2,518,890 Net realized gain from investment transactions, financial futures contracts, interest rate swap contracts, and disposal of investments in violation of restrictions and net increase from payments by affiliates 3,268,176 1,478,049 158,502 Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and interest rate swap contracts (7,067,317) (2,630,581) (1,228,867) Distributions to preferred shareholders  From net investment income (3,009,366) (1,088,414) (797,008) Net increase in net assets from operations $ 3,589,693 $ 1,546,490 $ 651,517 Distributions to common shareholders  From net investment income $ (7,466,114) $ (2,736,166) $ (1,694,472) Total distributions to common shareholders $ (7,466,114) $ (2,736,166) $ (1,694,472) Capital share transactions Reinvestment of distributions to common shareholders $ 25,683 $  $  Net increase in net assets from capital share transactions $ 25,683 $  $  Net decrease in net assets $ (3,850,738) $ (1,189,676) $ (1,042,955) Net Assets Applicable to Common Shares At beginning of year $157,462,885 $59,199,468 $39,128,820 At end of year $153,612,147 $58,009,792 $ 38,085,865 Accumulated undistributed net investment income included in net assets applicable to common shares At end of year $ 40,482 $ 40,236 $ 47,293 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 45 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended September 30, 2007 Insured Insured Insured Increase (Decrease) in Net Assets Massachusetts Fund Michigan Fund New Jersey Fund From operations  Net investment income $ 1,699,016 $ 1,489,658 $ 2,555,222 Net realized gain from investment transactions, financial futures contracts, interest rate swap contracts, and disposal of investments in violation of restrictions and net increase from payments by affiliates 122,669 154,136 1,166,389 Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and interest rate swap contracts (1,064,726) (621,430) (1,549,597) Distributions to preferred shareholders  From net investment income (514,151) (435,251) (732,552) Net increase in net assets from operations $ 242,808 $ 587,113 $ 1,439,462 Distributions to common shareholders  From net investment income $ (1,203,685) $ (1,009,900) $ (1,820,869) Total distributions to common shareholders $ (1,203,685) $ (1,009,900) $ (1,820,869) Capital share transactions Reinvestment of distributions to common shareholders $ 17,788 $  $ 24,197 Net increase in net assets from capital share transactions $ 17,788 $  $ 24,197 Net decrease in net assets $ (943,089) $ (422,787) $ (357,210) Net Assets Applicable to Common Shares At beginning of year $27,419,248 $23,334,634 $40,619,655 At end of year $ 26,476,159 $22,911,847 $ 40,262,445 Accumulated undistributed net investment income included in net assets applicable to common shares At end of year $ 19,274 $ 72,841 $ 43,808 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 46 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D S t a t e m e n t s o f C h a n g e s i n N e t A s s e t s For the Year Ended September 30, 2007 Insured Insured Insured Increase (Decrease) in Net Assets New York Fund II Ohio Fund Pennsylvania Fund From operations  Net investment income $ 2,476,368 $ 2,428,283 $ 2,929,661 Net realized gain from investment transactions, financial futures contracts and interest rate swap contracts 313,563 187,769 710,389 Net change in unrealized appreciation (depreciation) from investments, financial futures contracts and interest rate swap contracts (960,870) (1,107,087) (1,298,960) Distributions to preferred shareholders  From net investment income (534,850) (756,723) (856,964) From net realized gain (200,979)   Net increase in net assets from operations $ 1,093,232 $ 752,242 $ 1,484,126 Distributions to common shareholders  From net investment income $ (1,780,878) $ (1,669,755) $ (2,045,499) From net realized gain (634,133)   Total distributions to common shareholders $ (2,415,011) $ (1,669,755) $ (2,045,499) Capital share transactions Reinvestment of distributions to common shareholders $ 5,574 $ 2,860 $  Net increase in net assets from capital share transactions $ 5,574 $ 2,860 $  Net decrease in net assets $ (1,316,205) $ (914,653) $ (561,373) Net Assets Applicable to Common Shares At beginning of year $40,263,134 $38,531,570 $45,516,373 At end of year $ 38,946,929 $37,616,917 $ 44,955,000 Accumulated undistributed net investment income included in net assets applicable to common shares At end of year $ 323,815 $ 13,950 $ 60,972 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 47 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f C a s h F l o w s For the Six Months Ended March 31, 2008 Insured Insured Insured Cash Flows From Operating Activities Municipal Fund II Massachusetts Fund Michigan Fund Net decrease in net assets from operations $(16,985,386) $(1,989,991) $(1,240,262) Distributions to preferred shareholders 1,713,184 268,872 218,641 Net decrease in net assets from operations excluding distributions to preferred shareholders $(15,272,202) $(1,721,119) $(1,021,621) Adjustments to reconcile net decrease in net assets from operations to net cash provided by (used in) operating activities: Investments purchased (68,630,940)  (1,523,080) Investments sold 86,106,380 3,089,200 6,176,681 Increase in short-term investments, net  (710,000)  Net amortization of premium (discount) (999,240) (77,689) (127,877) Decrease in interest receivable 673,524 40,197 66,834 Increase in receivable for investments sold (2,201,559)   Decrease in receivable for open interest rate swap contracts 55,259 14,200 6,307 Increase in receivable from the transfer agent  (3,865)  Increase in prepaid expenses (7,011) (4,517) (4,517) Increase in payable for daily variation margin on open financial futures contracts 116,346  5,313 Increase in payable for open interest rate swap contracts 895,708 178,461 102,287 Decrease in payable for closed interest rate swap contracts (272,596) (103,347) (40,440) Increase in payable to affiliate for investment adviser fee 3,634 1,235 1,239 Increase in payable to affiliate for Trustees fees 679 111 11 Increase (decrease) in payable for when-issued securities 5,224,726 (1,022,380)  Increase (decrease) in accrued expenses 11,670 (7,027) (7,688) Decrease in interest expense and fees payable (369,040) (32,612) (43,030) Net change in unrealized (appreciation) depreciation on investments 16,298,787 2,095,442 1,453,425 Net realized (gain) loss on investments 104,197 (5,349) 45,970 Net cash provided by operating activities $ 21,738,322 $ 1,730,941 $ 5,089,814 Cash Flows From Financing Activities Cash distributions paid net of reinvestments $ (6,470,151) $ (570,267) $ (504,950) Distributions to preferred shareholders (1,707,947) (268,038) (218,041) Increase (decrease) in due to custodian  29,807 (91,245) Proceeds from secured borrowings 6,300,000   Repayment of secured borrowings (17,845,000) (2,000,000) (3,600,000) Net cash used in financing activities $ (19,723,098) $(2,808,498) $(4,414,236) Net Increase (decrease) in cash $ 2,015,224 $(1,077,557) $ 675,578 Cash at beginning of period $ 188,070 $ 1,077,557 $  Cash at end of period $ 2,203,294 $  $ 675,578 Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of reinvestment of dividends and distributions of: $ 43,710 $ 15,794 $  S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 48 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D S t a t e m e n t s o f C a s h F l o w s For the Six Months Ended March 31, 2008 Insured Insured Cash Flows From Operating Activities New Jersey Fund Pennsylvania Fund Net decrease in net assets from operations $ (3,371,488) $ (2,669,170) Distributions to preferred shareholders 445,504 488,950 Net decrease in net assets from operations excluding distributions to preferred shareholders $ (2,925,984) $ (2,180,220) Adjustments to reconcile net decrease in net assets from operations to net cash provided by (used in) operating activities: Investments purchased (17,200,514) (11,067,062) Investments sold 23,715,142 11,390,993 Net amortization of premium (discount) (235,356) (252,095) Decrease (increase) in interest receivable 102,986 (2,314) Increase in payable for investments purchased  1,725,796 Decrease (increase) in receivable for investments sold (1,075,995) 1,465,920 Decrease in receivable for open interest rate swap contracts 20,717 62,021 Increase in prepaid expenses (4,531) (4,531) Increase in payable for daily variation margin on open financial futures contracts  27,891 Increase in payable for open interest rate swap contracts 261,015 182,263 Decrease in payable for closed interest rate swap contracts (149,778)  Increase in payable to affiliate for investment adviser fee 1,371 2,017 Increase in payable to affiliate for Trustees fees 27 106 Increase in payable for when-issued securities 308,061  Decrease in accrued expenses (11,538) (3,785) Decrease in interest expense and fees payable (43,547) (52,004) Net change in unrealized (appreciation) depreciation on investments 4,154,477 3,480,803 Net realized (gain) loss on investments (728,722) (143,152) Net cash provided by operating activities $ 6,187,831 $ 4,632,647 Cash Flows From Financing Activities Cash distributions paid net of reinvestments $ (1,598,654) $ (1,548,080) Distributions to preferred shareholders (459,189) (487,230) Proceeds from secured borrowings  1,575,000 Repayment of secured borrowings (2,000,000) (3,725,000) Net cash used in financing activities $ (4,057,843) $ (4,185,310) Net Increase (decrease) in cash $ 2,129,988 $ 447,337 Cash at beginning of period $ 83,044 $ 45,022 Cash at end of period $ 2,213,032 $ 492,359 Supplemental disclosure of cash flow information: Noncash financing activities not included herein consist of reinvestment of dividends and distributions of: $ 24,437 $ 6,543 S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 49 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Municipal Fund II Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Net asset value  Beginning of period (Common shares) $15.470 $15.860 $15.310 $15.030 $14.790 $14.325 Income (loss) from operations Net investment income $ 0.523 $ 1.048 $ 1.058 $ 1.094 $ 1.162 $ 0.879 Net realized and unrealized gain (loss) (2.054) (0.383) 0.605 0.359 0.334 0.508 Distributions to preferred shareholders From net investment income (0.056) (0.303) (0.265) (0.169) (0.080) (0.071) From net realized gain (0.117)   0.000 (0.017)  Total income (loss) from operations $ (1.704) $ 0.362 $ 1.398 $ 1.284 $ 1.399 $ 1.316 Less distributions to common shareholders From net investment income $(0.370) $ (0.752) $ (0.848) $ (1.001) $ (1.001) $ (0.714) From net realized gain (0.286)   (0.003) (0.158)  Total distributions to common shareholders $ (0.656) $ (0.752) $ (0.848) $ (1.004) $ (1.159) $ (0.714) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $  $ (0.048) Preferred Shares underwriting discounts $  $  $  $  $  $ (0.089) Net asset value  End of period (Common shares) $13.110 $15.470 $15.860 $15.310 $15.030 $14.790 Market value  End of period (Common shares) $12.590 $14.550 $15.310 $16.170 $14.820 $14.000 Total Investment Return on Net Asset Value (11.17)% 2.43% 9.56% 8.77% 10.00% 8.46% Total Investment Return on Market Value (9.29)% (0.20)% 0.13% 16.51% 14.59% 2.67% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 50 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Municipal Fund II Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of period (000s omitted) $130,157 $153,612 $157,463 $151,937 $149,057 $146,574 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.07% 1.00% 1.02% 1.03% 1.00% 0.86% Interest and fee expense 0.88% 0.99% 0.91% 0.62% 0.36% 0.26% Total expenses before custodian fee reduction 1.95% 1.99% 1.93% 1.65% 1.36% 1.12% Expenses after custodian fee reduction excluding interest and fees 1.05% 0.99% 1.01% 1.02% 1.00% 0.84% Net investment income 7.19% 6.62% 6.87% 7.11% 7.92% 7.14% Portfolio Turnover 26% 31% 26% 10% 28% 32% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.67% 0.64% 0.65% 0.65% 0.63% 0.57% Interest and fee expense 0.55% 0.64% 0.58% 0.40% 0.23% 0.17% Total expenses before custodian fee reduction 1.22% 1.28% 1.23% 1.05% 0.86% 0.74% Expenses after custodian fee reduction excluding interest and fees 0.65% 0.63% 0.64% 0.65% 0.62% 0.56% Net investment income 4.48% 4.25% 4.37% 4.52% 4.94% 4.72% Senior Securities: Total preferred shares outstanding 3,500 3,500 3,500 3,500 3,500 3,500 Asset coverage per preferred share $ 62,194 $ 68,894 $ 69,992 $ 68,411 $ 67,599 $ 66,893 Involuntary liquidation preference per preferred share $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 Approximate market value per preferred share $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 $ 25,000 Net investment income per share was computed using average common shares outstanding. For the period from the start of business, November 29, 2002, to September 30, 2003. Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. During the year ended September 30, 2007, the adviser fully reimbursed the Fund for a realized loss on the disposal of an investment security which did not meet investment guidelines. The loss had no effect on total return. Equal to less than $0.001 per share. Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Ratios do not reflect the effect of dividend payments to preferred shareholders. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.005% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Annualized. Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. Not annualized. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 51 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured California Fund II Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Net asset value  Beginning of period (Common shares) $15.020 $15.330 $14.810 $14.510 $14.560 $14.325 Income (loss) from operations Net investment income $ 0.491 $ 0.981 $ 0.989 $ 1.008 $ 1.060 $ 0.822 Net realized and unrealized gain (loss) (1.891) (0.301) 0.547 0.360 (0.022) 0.281 Distributions to preferred shareholders From net investment income (0.101) (0.282) (0.243) (0.145) (0.076) (0.050) From net realized gain (0.053)    (0.004)  Total income (loss) from operations $ (1.554) $ 0.398 $ 1.293 $ 1.223 $ 0.958 $ 1.053 Less distributions to common shareholders From net investment income $ (0.345) $ (0.708) $ (0.773) $ (0.923) $ (0.948) $ (0.675) From net realized gain (0.131)    (0.060)  Total distributions to common shareholders $ (0.476) $ (0.708) $ (0.773) $ (0.923) $ (1.008) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $  $ (0.054) Preferred Shares underwriting discounts $  $  $  $  $  $ (0.089) Net asset value  End of period (Common shares) $12.990 $15.020 $15.330 $14.810 $14.510 $14.560 Market value  End of period (Common shares) $13.610 $14.250 $14.635 $14.770 $14.580 $13.800 Total Investment Return on Net Asset Value (10.39)% 2.75% 9.15% 8.65% 6.84% 6.62% Total Investment Return on Market Value (1.04)% 2.11% 4.49% 7.84% 13.27% 1.06% S e e n o t e s t o fi n a n c i a l s t a t e m e n t s 52 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured California Fund II Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of period (000s omitted) $50,190 $58,010 $59,199 $57,187 $55,955 $56,083 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.17% 1.11% 1.13% 1.10% 1.09% 0.98% Interest and fee expense 0.43% 0.50% 0.48% 0.31% 0.15% 0.15% Total expenses before custodian fee reduction 1.60% 1.61% 1.61% 1.41% 1.24% 1.13% Expenses after custodian fee reduction excluding interest and fees 1.13% 1.09% 1.11% 1.06% 1.08% 0.96% Net investment income 6.90% 6.42% 6.66% 6.81% 7.27% 6.75% Portfolio Turnover 7% 37% 13% 13% 11% 22% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.72% 0.71% 0.71% 0.69% 0.68% 0.64% Interest and fee expense 0.27% 0.32% 0.30% 0.20% 0.09% 0.10% Total expenses before custodian fee reduction 0.99% 1.03% 1.01% 0.89% 0.77% 0.74% Expenses after custodian fee reduction excluding interest and fees 0.70% 0.69% 0.70% 0.67% 0.67% 0.63% Net investment income 4.28% 4.09% 4.19% 4.28% 4.54% 4.46% Senior Securities: Total preferred shares outstanding 1,350 1,350 1,350 1,350 1,350 1,350 Asset coverage per preferred share $62,189 $67,980 $68,858 $67,364 $66,455 $66,545 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Net investment income per share was computed using average common shares outstanding. For the period from the start of business, November 29, 2002, to September 30, 2003. Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Ratios do not reflect the effect of dividend payments to preferred shareholders. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see note 1H). Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. Not annualized. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 53 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Florida Plus Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Net asset value  Beginning of period (Common shares) $14.790 $15.190 $14.870 $14.520 $14.550 $14.325 Income (loss) from operations Net investment income $ 0.475 $ 0.978 $ 0.981 $ 1.018 $ 1.062 $ 0.788 Net realized and unrealized gain (loss) (1.698) (0.411) 0.348 0.399 0.002 0.319 Distributions to preferred shareholders From net investment income (0.159) (0.309) (0.266) (0.159) (0.077) (0.060) From net realized gain     (0.007)  Total income (loss) from operations $ (1.382) $ 0.258 $ 1.063 $ 1.258 $ 0.980 $ 1.047 Less distributions to common shareholders From net investment income $ (0.318) $ (0.658) $ (0.743) $ (0.908) $ (0.930) $ (0.675) From net realized gain     (0.080)  Total distributions to common shareholders $ (0.318) $ (0.658) $ (0.743) $ (0.908) $ (1.010) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $  $ (0.058) Preferred Shares underwriting discounts $  $  $  $  $  $ (0.089) Net asset value  End of period (Common shares) $13.090 $14.790 $15.190 $14.870 $14.520 $14.550 Market value  End of period (Common shares) $11.890 $13.550 $14.410 $14.980 $14.750 $14.100 Total Investment Return on Net Asset Value (9.25)% 2.00% 7.64% 8.85% 7.12% 6.37% Total Investment Return on Market Value (10.03)% (1.48)% 1.37% 7.94% 12.29% 3.08% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 54 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Florida Plus Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of period (000s omitted) $33,719 $38,086 $39,129 $38,269 $37,211 $37,186 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.43% 1.17% 1.20% 1.17% 1.14% 1.04% Interest and fee expense 0.47% 0.48% 0.47% 0.29% 0.18% 0.09% Total expenses before custodian fee reduction 1.90% 1.65% 1.67% 1.46% 1.32% 1.13% Expenses after custodian fee reduction excluding interest and fees 1.41% 1.16% 1.19% 1.16% 1.14% 0.98% Net investment income 6.65% 6.48% 6.63% 6.84% 7.30% 6.45% Portfolio Turnover 52% 32% 16% 13% 17% 10% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.89% 0.74% 0.76% 0.74% 0.71% 0.69% Interest and fee expense 0.29% 0.30% 0.29% 0.18% 0.11% 0.06% Total expenses before custodian fee reduction 1.18% 1.04% 1.05% 0.92% 0.82% 0.75% Expenses after custodian fee reduction excluding interest and fees 0.88% 0.73% 0.75% 0.73% 0.71% 0.65% Net investment income 4.13% 4.10% 4.17% 4.30% 4.55% 4.25% Senior Securities: Total preferred shares outstanding 900 900 900 900 900 900 Asset coverage per preferred share $62,466 $67,333 $68,489 $67,528 $66,348 $66,319 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Net investment income per share was computed using average common shares outstanding. For the period from the start of business, November 29, 2002, to September 30, 2003. Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. The per share amount does not reflect the actual net realized and unrealized gain (loss) for the period because of the timing of reinvested shares of the Fund and the amount of per share realized gains and losses at such time. Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and sale at the current market price on the last day of the period reported. Ratios do not reflect the effect of dividend payments to preferred shareholders. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this number by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. Not annualized. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 55 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1, 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Massachusetts Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Net asset value  Beginning of period (Common shares) $15.090 $15.640 $15.100 $14.870 $14.670 $14.325 Income (loss) from operations Net investment income $ 0.493 $ 0.969 $ 0.983 $ 1.031 $ 1.109 $ 0.823 Net realized and unrealized gain (loss) (1.476) (0.540) 0.613 0.290 0.350 0.411 Distributions to preferred shareholders From net investment income (0.153) (0.293) (0.256) (0.143) (0.069) (0.058) From net realized gain     (0.017)  Total income (loss) from operations $ (1.136) $ 0.136 $ 1.340 $ 1.178 $ 1.373 $ 1.176 Less distributions to common shareholders From net investment income $ (0.334) $ (0.686) $ (0.800) $ (0.948) $ (0.948) $ (0.675) From net realized gain     (0.225)  Total distributions to common shareholders $ (0.334) $ (0.686) $ (0.800) $ (0.948) $ (1.173) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $  $ (0.066) Preferred Shares underwriting discounts $  $  $  $  $  $ (0.090) Net asset value  End of period (Common shares) $13.620 $15.090 $15.640 $15.100 $14.870 $14.670 Market value  End of period (Common shares) $14.350 $14.820 $16.090 $17.350 $15.570 $14.450 Total Investment Return on Net Asset Value (7.61)% 0.88% 9.14% 7.74% 9.74% 7.22% Total Investment Return on Market Value (0.85)% (3.72)% (2.28)% 18.23% 16.66% 5.61% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 56 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Massachusetts Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of period (000s omitted) $23,916 $26,476 $27,419 $26,441 $25,982 $25,586 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.36% 1.25% 1.29% 1.25% 1.24% 1.10% Interest and fee expense 0.85% 0.98% 1.54% 1.26% 0.79% 0.26% Total expenses before custodian fee reduction 2.21% 2.23% 2.83% 2.51% 2.03% 1.36% Expenses after custodian fee reduction excluding interest and fees 1.34% 1.25% 1.26% 1.24% 1.24% 1.06% Net investment income 6.71% 6.27% 6.50% 6.79% 7.58% 6.73% Portfolio Turnover 0% 15% 15% 11% 33% 35% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.85% 0.81% 0.81% 0.79% 0.77% 0.73% Interest and fee expense 0.53% 0.62% 0.97% 0.80% 0.49% 0.17% Total expenses before custodian fee reduction 1.38% 1.43% 1.78% 1.59% 1.26% 0.90% Expenses after custodian fee reduction excluding interest and fees 0.83% 0.80% 0.80% 0.78% 0.77% 0.70% Net investment income 4.19% 3.99% 4.10% 4.29% 4.72% 4.42% Senior Securities: Total preferred shares outstanding 620 620 620 620 620 620 Asset coverage per preferred share $63,583 $67,711 $69,229 $67,649 $66,907 $66,270 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Net investment income per share was computed using average common shares outstanding. For the period from the start of business, November 29, 2002, to September 30, 2003. Net asset value at the beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. During the year ended September 30, 2007, the Fund realized a gain on the disposal of an investment security which did not meet investment guidelines. The gain was less than $0.01 per share and had no effect on total return. Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Ratios do not reflect the effect of dividend payments to preferred shareholders. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Annualized. Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. Not annualized. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 57 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Michigan Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Net asset value  Beginning of period (Common shares) $15.150 $15.430 $15.000 $14.840 $14.520 $14.325 Income (loss) from operations Net investment income $ 0.498 $ 0.985 $ 0.991 $ 1.039 $ 1.105 $ 0.824 Net realized and unrealized gain (loss) (1.169) (0.309) 0.462 0.233 0.252 0.262 Distributions to preferred shareholders From net investment income (0.145) (0.288) (0.252) (0.164) (0.089) (0.058) Total income (loss) from operations $ (0.816) $ 0.388 $ 1.201 $ 1.108 $ 1.268 $ 1.028 Less distributions to common shareholders From net investment income $ (0.334) $ (0.668) $ (0.771) $ (0.948) $ (0.948) $ (0.675) Total distributions to common shareholders $ (0.334) $ (0.668) $ (0.771) $ (0.948) $ (0.948) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $  $ (0.068) Preferred Shares underwriting discounts $  $  $  $  $  $ (0.090) Net asset value  End of period (Common shares) $14.000 $15.150 $15.430 $15.000 $14.840 $14.520 Market value  End of period (Common shares) $12.800 $14.030 $14.190 $16.200 $15.490 $14.410 Total Investment Return on Net Asset Value (5.27)% 2.81% 8.44% 7.52% 8.96% 6.12% Total Investment Return on Market Value (6.47)% 3.53% (7.67)% 11.26% 14.60% 5.31% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 58 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Michigan Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of period (000s omitted) $21,167 $22,912 $23,335 $22,670 $22,396 $21,893 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.37% 1.29% 1.32% 1.28% 1.28% 1.14% Interest and fee expense 0.85% 0.98% 0.90% 0.60% 0.33% 1.27% Total expenses before custodian fee reduction 2.22% 2.27% 2.22% 1.88% 1.61% 2.41% Expenses after custodian fee reduction excluding interest and fees 1.37% 1.27% 1.30% 1.27% 1.27% 1.09% Net investment income 6.72% 6.43% 6.62% 6.88% 7.56% 6.75% Portfolio Turnover 4% 6% 6% 5% 7% 45% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.86% 0.81% 0.83% 0.81% 0.79% 0.75% Interest and fee expense 0.53% 0.62% 0.56% 0.38% 0.21% 0.83% Total expenses before custodian fee reduction 1.39% 1.43% 1.39% 1.19% 1.00% 1.58% Expenses after custodian fee reduction excluding interest and fees 0.86% 0.80% 0.82% 0.80% 0.78% 0.71% Net investment income 4.19% 4.06% 4.15% 4.32% 4.69% 4.42% Senior Securities: Total preferred shares outstanding 540 540 540 540 540 540 Asset coverage per preferred share $64,211 $67,442 $68,222 $66,986 $66,475 $65,543 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Net investment income per share was computed using average common shares outstanding. For the period from the start of business, November 29, 2002, to September 30, 2003. Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Ratios do not reflect the effect of dividend payments to preferred shareholders. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Annualized. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. Not annualized. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 59 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured New Jersey Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Net asset value  Beginning of period (Common shares) $15.690 $15.840 $15.240 $14.990 $14.760 $14.325 Income (loss) from operations Net investment income $ 0.482 $ 0.996 $ 1.002 $ 1.039 $ 1.117 $ 0.826 Net realized and unrealized gain (loss) (1.615) (0.150) 0.671 0.330 0.361 0.489 Distributions to preferred shareholders From net investment income (0.060) (0.286) (0.253) (0.159) (0.067) (0.058) From net realized gain (0.114)    (0.015)  Total income (loss) from operations $ (1.307) $ 0.560 $ 1.420 $ 1.210 $ 1.396 $ 1.257 Less distributions to common shareholders From net investment income $ (0.350) $ (0.710) $ (0.820) $ (0.960) $ (0.960) $ (0.675) From net realized gain (0.283)    (0.206)  Total distributions to common shareholders $ (0.633) $ (0.710) $ (0.820) $ (0.960) $ (1.166) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $  $ (0.058) Preferred Shares underwriting discounts $  $  $  $  $  $ (0.089) Net asset value  End of period (Common shares) $13.750 $15.690 $15.840 $15.240 $14.990 $14.760 Market value  End of period (Common shares) $13.890 $14.790 $16.400 $16.240 $15.490 $14.520 Total Investment Return on Net Asset Value (8.44)% 3.64% 9.65% 8.18% 9.83% 7.89% Total Investment Return on Market Value (1.86)% (5.66)% 6.53% 11.56% 15.37% 6.14% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 60 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured New Jersey Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of period (000s omitted) $35,292 $40,262 $40,620 $39,032 $38,326 $37,687 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.26% 1.14% 1.19% 1.15% 1.13% 1.03% Interest and fee expense 0.81% 0.92% 0.86% 0.59% 0.31% 0.27% Total expenses before custodian fee reduction 2.07% 2.06% 2.05% 1.74% 1.44% 1.30% Expenses after custodian fee reduction excluding interest and fees 1.22% 1.11% 1.16% 1.14% 1.13% 0.99% Net investment income 6.43% 6.29% 6.59% 6.78% 7.54% 6.69% Portfolio Turnover 25% 27% 22% 15% 19% 34% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.79% 0.73% 0.75% 0.73% 0.71% 0.69% Interest and fee expense 0.51% 0.59% 0.55% 0.38% 0.20% 0.18% Total expenses before custodian fee reduction 1.30% 1.32% 1.30% 1.11% 0.91% 0.87% Expenses after custodian fee reduction excluding interest and fees 0.77% 0.72% 0.73% 0.72% 0.71% 0.66% Net investment income 4.06% 4.05% 4.18% 4.31% 4.73% 4.43% Senior Securities: Total preferred shares outstanding 900 900 900 900 900 900 Asset coverage per preferred share $64,214 $69,751 $70,144 $68,375 $67,588 $66,875 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Net investment income per share was computed using average common shares outstanding. For the period from the start of business, November 29, 2002, to September 30, 2003. Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Ratios do not reflect the effect of dividend payments to preferred shareholders. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for year ended September 30, 2007). Absent this allocation, total return would be lower. Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. Not annualized. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 61 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured New York Fund II Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Net asset value  Beginning of period (Common shares) $15.240 $15.760 $15.300 $14.910 $14.870 $14.325 Income (loss) from operations Net investment income $ 0.480 $ 0.969 $ 0.990 $ 1.008 $ 1.080 $ 0.818 Net realized and unrealized gain (loss) (1.784) (0.256) 0.542 0.462 0.223 0.617 Distributions to preferred shareholders From net investment income (0.109) (0.209) (0.240) (0.148) (0.063) (0.057) From net realized gain (0.049) (0.079) (0.015)  (0.016)  Total income (loss) from operations $ (1.462) $ 0.425 $ 1.277 $ 1.322 $ 1.224 $ 1.378 Less distributions to common shareholders From net investment income $ (0.348) $ (0.697) $ (0.732) $ (0.932) $ (0.963) $ (0.686) From net realized gain (0.180) (0.248) (0.085)  (0.221)  Total distributions to common shareholders $ (0.528) $ (0.945) $ (0.817) $ (0.932) $ (1.184) $ (0.686) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $  $ (0.058) Preferred Shares underwriting discounts $  $  $  $  $  $ (0.089) Net asset value  End of period (Common shares) $13.250 $15.240 $15.760 $15.300 $14.910 $14.870 Market value  End of period (Common shares) $13.250 $14.440 $14.420 $14.570 $14.460 $13.710 Total Investment Return on Net Asset Value (9.68)% 3.00% 9.02% 9.17% 8.75% 8.87% Total Investment Return on Market Value (4.68)% 6.66% 4.75% 7.19% 14.39% 0.38% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 62 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured New York Fund II Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of period (000s omitted) $33,864 $38,947 $40,263 $39,101 $38,089 $37,984 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.26% 1.16% 1.14% 1.21% 1.14% 1.03% Interest and fee expense 0.42% 0.46% 0.42% 0.28% 0.16% 0.14% Total expenses before custodian fee reduction 1.68% 1.62% 1.56% 1.49% 1.30% 1.17% Expenses after custodian fee reduction excluding interest and fees 1.22% 1.14% 1.11% 1.19% 1.13% 0.98% Net investment income 6.62% 6.24% 6.48% 6.60% 7.31% 6.65% Portfolio Turnover 20% 38% 26% 29% 26% 49% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.79% 0.74% 0.72% 0.77% 0.71% 0.68% Interest and fee expense 0.26% 0.29% 0.27% 0.18% 0.10% 0.09% Total expenses before custodian fee reduction 1.05% 1.03% 0.99% 0.95% 0.81% 0.77% Expenses after custodian fee reduction excluding interest and fees 0.76% 0.73% 0.71% 0.76% 0.71% 0.65% Net investment income 4.12% 3.98% 4.11% 4.18% 4.58% 4.409% Senior Securities: Total preferred shares outstanding 900 900 900 900 900 900 Asset coverage per preferred share $62,640 $68,285 $69,746 $68,450 $67,323 $67,209 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Net investment income per share was computed using average common shares outstanding. For the period from the start of business, November 29, 2002, to September 30, 2003. Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. During the year ended September 30, 2004, the investment adviser reimbursed the Fund for a net loss realized on the disposal of an investment in violation of restrictions. The reimbursement was less than $0.01 per common share and had no effect on total investment return on net asset value and total investment return on market value for the year ended September 30, 2004. Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Ratios do not reflect the effect of dividend payments to preferred shareholders. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (see Note 1H). Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. Not annualized. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 63 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Ohio Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Net asset value  Beginning of period (Common shares) $14.970 $15.330 $14.830 $14.640 $14.620 $14.325 Income (loss) from operations Net investment income $ 0.477 $ 0.966 $ 0.978 $ 1.006 $ 1.054 $ 0.776 Net realized and unrealized gain (loss) (1.868) (0.361) 0.497 0.219 0.018 0.402 Distributions to preferred shareholders From net investment income (0.158) (0.301) (0.263) (0.173) (0.086) (0.060) From net realized gain     (0.003)  Total income (loss) from operations $ (1.549) $ 0.304 $ 1.212 $ 1.052 $ 0.983 $ 1.118 Less distributions to common shareholders From net investment income $ (0.311) $ (0.664) $ (0.712) $ (0.862) $ (0.930) $ (0.675) From net realized gain     (0.033)  Total distributions to common shareholders $ (0.311) $ (0.664) $ (0.712) $ (0.862) $ (0.963) $ (0.675) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $  $ (0.060) Preferred Shares underwriting discounts $  $  $  $  $  $ (0.088) Net asset value  End of period (Common shares) $13.110 $14.970 $15.330 $14.830 $14.640 $14.620 Market value  End of period (Common shares) $12.040 $13.710 $14.600 $14.510 $15.200 $14.430 Total Investment Return on Net Asset Value (10.32)% 2.17% 8.58% 7.29% 6.94% 6.85% Total Investment Return on Market Value (10.06)% (1.75)% 5.69% 1.11% 12.49% 5.46% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 64 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Ohio Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of period (000s omitted) $32,939 $37,617 $38,532 $37,255 $36,746 $36,610 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.25% 1.16% 1.19% 1.18% 1.17% 1.05% Interest and fee expense 0.44% 0.53% 0.41% 0.25% 0.13% 0.09% Total expenses before custodian fee reduction 1.69% 1.69% 1.60% 1.43% 1.30% 1.14% Expenses after custodian fee reduction excluding interest and fees 1.23% 1.14% 1.16% 1.16% 1.16% 0.99% Net investment income 6.66% 6.33% 6.56% 6.76% 7.30% 6.38% Portfolio Turnover 11% 30% 16% 8% 23% 19% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.77% 0.74% 0.75% 0.74% 0.73% 0.69% Interest and fee expense 0.28% 0.34% 0.26% 0.16% 0.08% 0.07% Total expenses before custodian fee reduction 1.05% 1.08% 1.01% 0.90% 0.81% 0.76% Expenses after custodian fee reduction excluding interest and fees 0.76% 0.72% 0.73% 0.73% 0.72% 0.65% Net investment income 4.14% 4.03% 4.14% 4.26% 4.55% 4.21% Senior Securities: Total preferred shares outstanding 875 875 875 875 875 875 Asset coverage per preferred share $62,647 $67,991 $69,036 $67,586 $66,999 $66,841 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Net investment income per share was computed using average common shares outstanding. For the period from the start of business, November 29, 2002, to September 30, 2003. Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Ratios do not reflect the effect of dividend payments to preferred shareholders. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (See Note 1H). Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. Not annualized. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 65 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Pennsylvania Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Net asset value  Beginning of period (Common shares) $15.270 $15.470 $14.930 $14.410 $14.580 $14.325 Income (loss) from operations Net investment income $ 0.496 $ 0.995 $ 0.994 $ 1.019 $ 1.068 $ 0.811 Net realized and unrealized gain (loss) (1.232) (0.209) 0.559 0.587 (0.066) 0.331 Distributions to preferred shareholders From net investment income (0.090) (0.291) (0.266) (0.173) (0.083) (0.060) From net realized gain (0.076)    (0.011)  Total income (loss) from operations $ (0.902) $ 0.495 $ 1.287 $ 1.433 $ 0.908 $ 1.082 Less distributions to common shareholders From net investment income $ (0.345) $ (0.695) $ (0.747) $ (0.913) $ (0.938) $ (0.681) From net realized gain (0.183)    (0.140)  Total distributions to common shareholders $ (0.528) $ (0.695) $ (0.747) $ (0.913) $ (1.078) $ (0.681) Preferred and Common shares offering costs charged to paid-in capital $  $  $  $  $  $ (0.056) Preferred Shares underwriting discounts $  $  $  $  $  $ (0.090) Net asset value  End of period (Common shares) $13.840 $15.270 $15.470 $14.930 $14.410 $14.580 Market value  End of period (Common shares) $13.850 $14.150 $15.020 $15.540 $14.980 $14.330 Total Investment Return on Net Asset Value (5.89)% 3.44% 9.00% 10.01% 6.43% 6.63% Total Investment Return on Market Value 1.64% (1.28)% 1.68% 10.15% 12.57% 4.80% S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 66 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 F I N A N C I A L S T A T E M E N T S C O N T  D F i n a n c i a l H i g h l i g h t s Selected data for a common share outstanding during the periods stated Insured Pennsylvania Fund Six Months Ended Period Ended March 31, 2008 Year Ended September 30, September 30, (Unaudited) 2007 2006 2005 2004 2003 Ratios/Supplemental Data Net assets applicable to common shares, end of period (000s omitted) $40,738 $44,955 $45,516 $43,920 $42,352 $42,822 Ratios (As a percentage of average net assets applicable to common shares): Expenses excluding interest and fees 1.24% 1.15% 1.18% 1.16% 1.12% 1.03% Interest and fee expense 0.61% 0.83% 0.78% 0.41% 0.25% 0.14% Total expenses before custodian fee reduction 1.85% 1.98% 1.96% 1.57% 1.37% 1.17% Expenses after custodian fee reduction excluding interest and fees 1.23% 1.12% 1.15% 1.15% 1.11% 0.97% Net investment income 6.67% 6.45% 6.64% 6.91% 7.37% 6.64% Portfolio Turnover 14% 24% 22% 19% 15% 12% The ratios reported above are based on net assets applicable solely to common shares. The ratios based on net assets, including amounts related to preferred shares, are as follows: Ratios (As a percentage of average total net assets applicable to common shares and preferred shares): Expenses excluding interest and fees 0.78% 0.73% 0.74% 0.73% 0.69% 0.68% Interest and fee expense 0.38% 0.53% 0.49% 0.26% 0.15% 0.09% Total expenses before custodian fee reduction 1.16% 1.26% 1.23% 0.99% 0.84% 0.77% Expenses after custodian fee reduction excluding interest and fees 0.77% 0.71% 0.72% 0.72% 0.69% 0.64% Net investment income 4.19% 4.10% 4.17% 4.32% 4.58% 4.37% Senior Securities: Total preferred shares outstanding 1,040 1,040 1,040 1,040 1,040 1,040 Asset coverage per preferred share $64,180 $68,233 $68,770 $67,232 $65,723 $66,178 Involuntary liquidation preference per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Approximate market value per preferred share $25,000 $25,000 $25,000 $25,000 $25,000 $25,000 Net investment income per share was computed using average common shares outstanding. For the period from the start of business, November 29, 2002, to September 30, 2003. Net asset value at beginning of period reflects the deduction of the sales load of $0.675 per share paid by the shareholder from the $15.000 offering price. Returns are historical and are calculated by determining the percentage change in net asset value or market value with all distributions reinvested. Total investment return on net asset value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and sale at the net asset value on the last day of the period reported. Total investment return on market value is calculated assuming a purchase at the offering price of $15.000 less the sales load of $0.675 per share paid by the shareholder on the first day and a sale at the current market price on the last day of the period reported. Ratios do not reflect the effect of dividend payments to preferred shareholders. Annualized. The investment adviser was allocated a portion of the Funds operating expenses (equal to less than 0.01% of average daily net assets for the year ended September 30, 2007). Absent this allocation, total return would be lower. Interest and fee expense relates to the liability for floating rate notes issued in conjunction with inverse floater securities transactions (See Note 1H). Calculated by subtracting the Funds total liabilities (not including the preferred shares) from the Funds total assets, and dividing this by the number of preferred shares outstanding. Plus accumulated and unpaid dividends. Not annualized. S e e n o t e s t o f i n a n c i a l s t a t e m e n t s 67 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) 1 Significant Accounting Policies Eaton Vance Insured Municipal Bond Fund II (Insured Municipal Fund II), Eaton Vance Insured California Municipal Bond Fund II (Insured California Fund II), Eaton Vance Insured Florida Plus Municipal Bond Fund (formerly, Eaton Vance Insured Florida Municipal Bond Fund) (Insured Florida Plus Fund), Eaton Vance Insured Massachusetts Municipal Bond Fund (Insured Massachusetts Fund), Eaton Vance Insured Michigan Municipal Bond Fund (Insured Michigan Fund), Eaton Vance Insured New Jersey Municipal Bond Fund (Insured New Jersey Fund), Eaton Vance Insured New York Municipal Bond Fund II (Insured New York Fund II), Eaton Vance Insured Ohio Municipal Bond Fund (Insured Ohio Fund) and Eaton Vance Insured Pennsylvania Municipal Bond Fund (Insured Pennsylvania Fund), (each individually referred to as the Fund, and collectively, the Funds), are Massachusetts business trusts registered under the Investment Company Act of 1940, as amended (the 1940 Act), as non-diversified, closed-end management investment companies. Each Fund seeks to provide current income exempt from regular federal income tax, including alternative minimum tax, and, in state specific funds, taxes in its specified state, as applicable. The following is a summary of significant accounting policies of the Funds. The policies are in conformity with accounting principles generally accepted in the United States of America. A Investment Valuation  Municipal bonds and taxable obligations, if any, are generally valued on the basis of valuations furnished by a pricing service. Financial futures contracts and options on financial futures contracts listed on commodity exchanges are valued at closing settlement prices. Interest rate swaps are generally valued on the basis of valuations furnished by a pricing service. Short-term obligations, maturing in sixty days or less, are valued at amortized cost, which approximates market value. Investments for which valuations or market quotations are not readily available, and investments for which the price of a security is not believed to represent its fair market value, are valued at fair value using methods determined in good faith by or at the direction of the Trustees. B Investment Transactions and Related Income  Investment transactions for financial statement purposes are accounted for on a trade date basis. Realized gains and losses on investments sold are determined on the basis of identified cost. Interest income is recorded on the basis of interest accrued, adjusted for amortization of premium or accretion of discount. C Federal Taxes  Each Funds policy is to comply with the provisions of the Internal Revenue Code applicable to regulated investment companies and to distribute to shareholders each year substantially all of its taxable, if any, and tax-exempt net investment income, and all or substantially all of its net realized capital gains. Accordingly, no provision for federal income or excise tax is necessary. Each Fund intends to satisfy conditions which will enable it to designate distributions from the interest income generated by its investments in municipal obligations, which are exempt from regular federal income tax when received by each Fund, as exempt-interest dividends. At September 30, 2007, the following Funds, for federal income tax purposes, had capital loss carryforwards which will reduce each Funds taxable income arising from future net realized gains on investment transactions, if any, to the extent permitted by the Internal Revenue Code, and thus will reduce the amount of distributions to shareholders which would otherwise be necessary to relieve the Funds of any liability for federal income or excise tax. The amounts and expiration dates of the capital loss carryforwards are as follows: Fund Amount Expiration Date Insured Florida Plus $314,751 September 30, 2013 Insured Massachusetts 247,959 September 30, 2013 Insured Michigan 399,841 September 30, 2013 Insured Ohio 321,978 September 30, 2013 In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes  an interpretation of FASB Statement No. 109. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in accordance with FASB Statement No. 109, Accounting for Income Taxes. This interpretation prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. It also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. 68 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D FIN 48 is effective on the last business day of the first required financial reporting period for fiscal years beginning after December 15, 2006. Management has concluded that as of March 31, 2008, there are no uncertain tax positions that would require financial statement recognition, de-recognition, or disclosure. Each of the Funds federal tax returns filed in the 3-year period ended September 30, 2007 remains subject to examination by the Internal Revenue Service. D Expense Reduction  State Street Bank and Trust Company (SSBT) serves as custodian of the Funds. Pursuant to the respective custodian agreements, SSBT receives a fee reduced by credits, which are determined based on the average daily cash balance each Fund maintains with SSBT. All credit balances, if any, used to reduce each Funds custodian fees are reported as a reduction of expenses in the Statements of Operations. E Legal Fees  Legal fees and other related expenses incurred as part of negotiations of the terms and requirement of capital infusions, or that are expected to result in the restructuring of, or a plan of reorganization for, an investment are recorded as realized losses. Ongoing expenditures to protect or enhance an investment are treated as operating expenses. F Use of Estimates  The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expense during the reporting period. Actual results could differ from those estimates. G Indemnifications  Under each Funds organizational documents, its officers and Trustees may be indemnified against certain liabilities and expenses arising out of the performance of their duties to each Fund, and shareholders are indemnified against personal liability for the obligations of each Fund. Additionally, in the normal course of business, each Fund enters into agreements with service providers that may contain indemnification clauses. Each Funds maximum exposure under these arrangements is unknown as this would involve future claims that may be made against each Fund that have not yet occurred. H Floating Rate Notes Issued in Conjunction with Securities Held  The Funds may invest in inverse floating rate securities, whereby a Fund may sell a fixed rate bond to a broker for cash. At the same time, the Fund buys a residual interest in the assets and cash flows of a Special-Purpose Vehicle (the SPV), (which is generally organized as a trust), set up by the broker, often referred to as an inverse floating rate obligation (Inverse Floater). The broker deposits a fixed rate bond into the SPV with the same CUSIP number as the fixed rate bond sold to the broker by the Fund, and which may have been, but is not required to be, the fixed rate bond purchased from the Fund (the Fixed Rate Bond). The SPV also issues floating rate notes (Floating Rate Notes) which are sold to third-parties. The Funds may enter into shortfall and forbearance agreements with the broker by which a Fund agrees to reimburse the broker, in certain circumstances, for the difference between the liquidation value of the Fixed Rate Bond held by the SPV and the liquidation value of the Floating Rate Notes, as well as any shortfalls in interest cash flows. The Inverse Floater held by a Fund gives the Fund the right (1) to cause the holders of the Floating Rate Notes to tender their notes at par, and (2) to have the broker transfer the Fixed Rate Bond held by the SPV to the Fund, thereby collapsing the SPV. Pursuant to Financial Accounting Standards Board (FASB) Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities (FAS 140), the Funds account for the transaction described above as a secured borrowing by including the Fixed Rate Bond in their Portfolio of Investments and the Floating Rate Notes as a liability under the caption Payable for floating rate notes issued in their Statement of Assets and Liabilities. The Floating Rate Notes have interest rates that generally reset weekly and their holders have the option to tender their notes to the broker for redemption at par at each reset date. Interest expense related to the Funds liability with respect to Floating Rate Notes is recorded as incurred. At March 31, 2008, the amount of the Funds Floating Rate Notes outstanding and the related interest rates and collateral were as follows: Interest Rate Collateral for Floating or Range of Floating Rate Rate Notes Interest Notes Fund Outstanding Rates (%) Outstanding Insured Municipal II $28,025,000 2.14  2.21 $42,055,875 Insured California II 6,715,000 2.18 10,588,320 Insured Florida Plus 6,970,000 2.14  2.29 10,074,000 Insured Massachusetts 4,765,000 2.17  2.70 7,563,986 69 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Interest Rate Collateral for Floating or Range of Floating Rate Rate Notes Interest Notes Fund Outstanding Rates (%) Outstanding Insured Michigan $ 2,180,000 2.17 $ 3,553,623 Insured New Jersey 7,580,000 2.17  2.24 11,808,520 Insured New York II 3,465,000 2.14  2.24 5,162,654 Insured Ohio 1,705,000 2.17  2.27 2,525,617 Insured Pennsylvania 6,345,000 2.17  2.21 9,956,775 The Funds investment policies and restrictions expressly permit investments in Inverse Floaters. Inverse floating rate securities typically offer the potential for yields exceeding the yields available on fixed rate bonds with comparable credit quality and maturity. The Funds investment policies do not allow the Funds to borrow money for purposes of making investments. Management believes that the Funds restrictions on borrowings do not apply to the secured borrowings deemed to have occurred for accounting purposes pursuant to FAS 140, which is distinct from a legal borrowing of the Funds to which the policies apply. Inverse Floaters held by the Funds are securities exempt from registration under Rule 144A of the Securities Act of 1933. I Financial Futures Contracts  The Funds may enter into financial futures contracts. The Funds investment in financial futures contracts is designed for hedging against changes in interest rates or as a substitute for the purchase of securities. Upon entering into a financial futures contract, a Fund is required to deposit with the broker, either in cash or securities an amount equal to a certain percentage of the purchase price (initial margin). Subsequent payments, known as variation margin, are made or received by the Fund each business day, depending on the daily fluctuations in the value of the underlying security, and are recorded as unrealized gains or losses by the Fund. Gains (losses) are realized upon the expiration or closing of the financial futures contracts. Should market conditions change unexpectedly, the Fund may not achieve the anticipated benefits of the financial futures contracts and may realize a loss. In entering such contracts, the Fund bears the risk if the counterparties do not perform under the contracts terms. J Interest Rate Swaps  The Funds may enter into interest rate swap agreements to enhance return, to hedge against fluctuations in securities prices or interest rates, or as substitution for the purchase or sale of securities. Pursuant to these agreements, a Fund makes periodic payments at a fixed interest rate and, in exchange, receives payments based on the interest rate of a benchmark industry index. During the term of the outstanding swap agreement, changes in the underlying value of the swap are recorded as unrealized gains or losses. The value of the swap is determined by changes in the relationship between two rates of interest. A Fund is exposed to credit loss in the event of non-performance by the swap counterparty. Risk may also arise from movements in interest rates. K When-Issued Securities and Delayed Delivery Transactions  The Funds may purchase or sell securities on a delayed delivery or when-issued basis. Payment and delivery may take place after the customary settlement period for that security. At the time the transaction is negotiated, the price of the security that will be delivered is fixed. The Funds maintain security positions for these commitments such that sufficient liquid assets will be available to make payments upon settlement. Securities purchased on a delayed delivery or when-issued basis are marked-to-market daily and begin earning interest on settlement date. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. L Statement of Cash Flows  The cash amount shown in the Statement of Cash Flows of a Fund is the amount included in the Funds Statement of Assets and Liabilities and represents the cash on hand at its custodian and does not include any short-term investments. M Interim Financial Statements  The interim financial statements relating to March 31, 2008 and for the six months then ended have not been audited by an independent registered public accounting firm, but in the opinion of the Funds management, reflect all adjustments, consisting only of normal recurring adjustments, necessary for the fair presentation of the financial statements. 2 Auction Preferred Shares Each Fund issued Auction Preferred Shares (APS) on January 15, 2003 in a public offering. The underwriting discounts and other offering costs incurred in connection with the offering were recorded as a reduction of the paid-in capital of the common shares of each respective Fund. Dividends on the APS, which accrue daily, are cumulative at rates which are reset every seven days by an auction, unless a special dividend period has been set. 70 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D If the APS auctions do not successfully clear, the dividend payment rate over the next period for the APS holders is set at a specified maximum applicable rate until such time as the APS auctions are successful. The maximum applicable rate on the APS is 110% (150% for taxable distributions) of the greater of the 1) AA Financial Composite Commercial Paper Rate or 2) Taxable Equivalent of the Short-Term Municipal Obligation Rate on the date of the auction. Series of APS are identical in all respects except for the reset dates of the dividend rates. The number of APS issued and outstanding as of March 31, 2008 are as follows: APS Fund Issued and Outstanding Insured Municipal II Series A 1,750 Series B 1,750 Insured California II 1,350 Insured Florida Plus 900 Insured Massachusetts 620 Insured Michigan 540 Insured New Jersey 900 Insured New York II 900 Insured Ohio 875 Insured Pennsylvania 1,040 The APS are redeemable at the option of each Fund at a redemption price equal to $25,000 per share, plus accumulated and unpaid dividends, on any dividend payment date. The APS are also subject to mandatory redemption at a redemption price equal to $25,000 per share, plus accumulated and unpaid dividends, if a Fund is in default for an extended period on its asset maintenance requirements with respect to the APS. If the dividends on the APS remain unpaid in an amount equal to two full years dividends, the holders of the APS as a class have the right to elect a majority of the Board of Trustees. In general, the holders of the APS and the common shares have equal voting rights of one vote per share, except that the holders of the APS, as a separate class, have the right to elect at least two members of the Board of Trustees. The APS have a liquidation preference of $25,000 per share, plus accumulated and unpaid dividends. Each Fund is required to maintain certain asset coverage with respect to the APS as defined in the Funds By-Laws and the 1940 Act. Each Fund pays an annual fee equivalent to 0.25% of the liquidation value of the APS for the remarketing efforts associated with the APS auctions. 3 Distributions to Shareholders Each Fund intends to make monthly distributions of net investment income to common shareholders, after payment of any dividends on any outstanding APS. In addition, at least annually, the Funds intend to distribute all or substantially all of their net realized capital gains, if any. Distributions to common shareholders are recorded on the ex-dividend date. Distributions to preferred shareholders are recorded daily and are payable at the end of each dividend period. The dividend rates for APS at March 31, 2008, and the amount of dividends paid (including capital gains, if any) to APS shareholders, average APS dividend rates, and dividend rate ranges for the six months then ended were as follows: APS Dividend Dividends Average Rates at Paid to APS Dividends March 31, APS Dividend Rate Fund 2008 Shareholders Rates Ranges (%) Insured Municipal II Series A 3.23% $841,911 3.85% 2.00  6.15 Series B 3.23 871,273 3.98 2.10  6.00 Insured California II 3.23 592,312 3.51 2.00  5.75 Insured Florida Plus 3.26 410,561 3.65 1.85  4.36 Insured Massachusetts 3.23 268,872 3.47 1.99  4.51 Insured Michigan 3.23 218,641 3.23 1.24  4.36 Insured New Jersey 3.26 445,504 3.96 1.00  6.00 Insured New York II 3.23 404,291 3.59 2.75  5.50 Insured Ohio 3.23 396,191 3.62 3.00  4.51 Insured Pennsylvania 3.23 488,950 3.76 1.00  5.75 Beginning February 13, 2008, and consistent with the patterns in the broader market for auction-rate securities, APS of the Funds were unsuccessful in clearing due to an imbalance of sell orders over bids to buy the APS. As a result, the dividend rates on the APS were reset to the maximum applicable rates. The table above reflects such maximum dividend rates for each series as of March 31, 2008. The Funds distinguish between distributions on a tax basis and a financial reporting basis. Accounting principles generally accepted in the United States of America require that only distributions in excess of tax basis earnings and profits be reported in the financial statements as a return of capital. Permanent differences 71 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D between book and tax accounting relating to distributions are reclassified to paid-in capital. 4 Investment Adviser Fee and Other Transactions with Affiliates The investment adviser fee is earned by Eaton Vance Management (EVM) as compensation for investment advisory services rendered to each Fund. The fee is computed at an annual rate of 0.55% of each Funds average weekly gross assets and is payable monthly. Average weekly gross assets as referred to herein exclude assets deemed held pursuant to FAS 140 (see Note 1H). EVM also serves as the administrator of each Fund, but receives no compensation. In addition, EVM has contractually agreed to reimburse the Funds for fees and other expenses at an annual rate of 0.15% of average weekly gross assets of each Fund during the first five full years of its operations, 0.10% of a Funds average weekly gross assets in year six, and 0.05% in year seven. The Funds concluded their first five full years of operations on November 29, 2007. For the six months ended March 31, 2008, the investment adviser fee and expenses contractually reduced by EVM were as follows: Expenses Investment Reduced Fund Adviser Fee by EVM Insured Municipal II $638,852 $135,474 Insured California II 244,306 51,772 Insured Florida Plus 163,204 34,545 Insured Massachusetts 113,693 24,048 Insured Michigan 98,821 20,893 Insured New Jersey 167,867 35,558 Insured New York II 163,912 34,730 Insured Ohio 159,238 33,720 Insured Pennsylvania 191,819 40,583 Except for Trustees of the Funds who are not members of EVMs organization, officers and Trustees receive remuneration for their services to the Funds out of the investment adviser fee. Trustees of the Funds who are not affiliated with the investment adviser may elect to defer receipt of all or a percentage of their annual fees in accordance with the terms of the Trustees Deferred Compensation Plan. For the six months ended March 31, 2008, no significant amounts have been deferred. Certain officers and Trustees of the Funds are officers of EVM. 5 Purchases and Sales of Investments Purchases and sales of investments, other than short-term obligations, for the six months ended March 31, 2008 were as follows: Fund Purchases Sales Insured Municipal II $68,630,940 $86,106,380 Insured California II 6,918,442 10,260,992 Insured Florida Plus 34,613,169 33,020,707 Insured Massachusetts  3,089,200 Insured Michigan 1,523,080 6,176,681 Insured New Jersey 17,200,514 23,715,142 Insured New York II 12,357,407 16,575,772 Insured Ohio 6,881,092 11,498,924 Insured Pennsylvania 11,067,062 11,390,993 6 Common Shares of Beneficial Interest Common shares issued pursuant to the Funds dividend reinvestment plan for the six months ended March 31, 2008 and the year ended September 30, 2007 were as follows: Six Months Ended March 31, 2008 Year Ended Fund (Unaudited) September 30, 2007 Insured Municipal II 3,329 1,599 Insured California II 1,411  Insured Massachusetts 1,113 1,147 Insured New Jersey 1,690 1,531 Insured New York II 667 359 Insured Ohio 452 186 Insured Pennsylvania 473  There were no transactions in common shares by the Insured Florida Plus Fund and Insured Michigan Fund for the six months ended March 31, 2008 and the year ended September 30, 2007. 7 Federal Income Tax Basis of Investments The cost and unrealized appreciation (depreciation) of investments of each Fund at March 31, 2008, as determined on a federal income tax basis, were as follows: Insured Municipal Fund II Aggregate cost $225,050,134 Gross unrealized appreciation $ 2,861,994 Gross unrealized depreciation (10,261,370) Net unrealized depreciation $ (7,399,376) 72 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Insured California Fund II Aggregate cost $ 85,848,126 Gross unrealized appreciation $ 706,770 Gross unrealized depreciation (4,462,755) Net unrealized depreciation $ (3,755,985) Insured Florida Plus Fund Aggregate cost $ 56,398,786 Gross unrealized appreciation $ 805,703 Gross unrealized depreciation (1,843,903) Net unrealized depreciation $ (1,038,200) Insured Massachusetts Fund Aggregate cost $ 39,451,992 Gross unrealized appreciation $ 974,731 Gross unrealized depreciation (1,266,799) Net unrealized depreciation $ (292,068) Insured Michigan Fund Aggregate cost $ 33,308,524 Gross unrealized appreciation $ 1,133,365 Gross unrealized depreciation (783,912) Net unrealized appreciation $ 349,453 Insured New Jersey Fund Aggregate cost $ 56,338,275 Gross unrealized appreciation $ 782,774 Gross unrealized depreciation (2,170,978) Net unrealized depreciation $ (1,388,204) Insured New York Fund II Aggregate cost $ 56,826,964 Gross unrealized appreciation $ 330,761 Gross unrealized depreciation (2,872,529) Net unrealized depreciation $ (2,541,768) Insured Ohio Fund Aggregate cost $ 55,275,694 Gross unrealized appreciation $ 626,128 Gross unrealized depreciation (2,053,724) Net unrealized depreciation $ (1,427,596) Insured Pennsylvania Fund Aggregate cost $ 70,043,275 Gross unrealized appreciation $ 1,149,054 Gross unrealized depreciation (2,386,991) Net unrealized depreciation $ (1,237,937) 8 Overdraft Advances Pursuant to the respective custodian agreements, SSBT may, in its discretion, advance funds to the Funds to make properly authorized payments. When such payments result in an overdraft, the Funds are obligated to repay SSBT at the current rate of interest charged by SSBT for secured loans (currently, a rate above the Federal Funds rate). This obligation is payable on demand to SSBT. SSBT has a lien on a Funds assets to the extent of any overdraft. At March 31, 2008, the Insured Massachusetts Fund had a payment due to SSBT pursuant to the foregoing arrangement of $29,807. 9 Financial Instruments The Funds may trade in financial instruments with off-balance sheet risk in the normal course of their investing activities to assist in managing exposure to various market risks. These financial instruments may include financial futures contracts and interest rate swaps and may involve, to a varying degree, elements of risk in excess of the amounts recognized for financial statement purposes. The notional or contractual amounts of these instruments represent the investment a Fund has in particular classes of financial instruments and does not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these instruments is meaningful only when all related and offsetting transactions are considered. 73 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D A summary of obligations under these financial instruments at March 31, 2008 is as follows: Futures Contracts Net Expiration Aggregate Unrealized Fund Date Contracts Position Cost Value Depreciation Insured 438 Municipal II 06/08 U.S. Treasury Bond Short $(50,971,016) $(52,033,033) $(1,062,017) Insured 67 California II 06/08 U.S. Treasury Bond Short $ (7,695,867) $(7,959,391) $ (263,524) Insured 60 Florida Plus 06/08 U.S. Treasury Bond Short $ (6,873,071) $(7,127,813) $(254,742) Insured 20 Michigan 06/08 U.S. Treasury Bond Short $(2,327,039) $ (2,375,937) $(48,898) Insured 61 New York II 06/08 U.S. Treasury Bond Short $ (6,987,623) $(7,246,610) $(258,987) Insured 99 Ohio 06/08 U.S. Treasury Bond Short $(11,398,192) $(11,760,891) $(362,699) Insured 105 Pennsylvania 06/08 U.S. Treasury Bond Short $(12,060,687) $(12,473,672) $(412,985) Interest Rate Swaps Insured Municipal Fund II Annual Floating Effective Date/ Net Notional Fixed Rate Rate Termination Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month September 28, 2008/ Lehman Brothers, Inc. $6,000,000 4.985% USD-LIBOR-BBA September 28, 2038 $(263,610) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. 4,550,000 4.9025% USD-LIBOR-BBA July 9, 2038 (164,254) Morgan Stanley 3-month September 10, 2008/ Capital Services, Inc. 4,150,000 5.428% USD-LIBOR-BBA September 10, 2038 (484,265) $(912,129) Insured California Fund II Annual Floating Effective Date/ Net Notional Fixed Rate Rate Termination Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month September 28, 2008/ Lehman Brothers, Inc. $2,275,000 4.985% USD-LIBOR-BBA September 28, 2038 $ (99,952) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. 3,625,000 4.9025% USD-LIBOR-BBA July 9, 2038 (130,862) Morgan Stanley 3-month September 10, 2008/ Capital Services, Inc. 1,400,000 5.428% USD-LIBOR-BBA September 10, 2038 (163,366) $(394,180) Insured Florida Plus Fund Annual Floating Effective Date/ Net Notional Fixed Rate Rate Termination Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month September 28, 2008/ Lehman Brothers, Inc. $1,525,000 4.985% USD-LIBOR-BBA September 28, 2038 $ (67,001) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. 2,000,000 4.9025% USD-LIBOR-BBA July 9, 2038 (72,200) Morgan Stanley 3-month September 10, 2008/ Capital Services, Inc. 900,000 5.428% USD-LIBOR-BBA September 10, 2038 (105,021) $(244,222) Insured Massachusetts Fund Annual Floating Effective Date/ Net Notional Fixed Rate Rate Termination Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month September 28, 2008/ Lehman Brothers, Inc. $1,050,000 4.985% USD-LIBOR-BBA September 28, 2038 $ (46,132) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. 1,725,000 4.9025% USD-LIBOR-BBA July 9, 2038 (62,272) Morgan Stanley 3-month September 10, 2008/ Capital Services, Inc. 625,000 5.428% USD-LIBOR-BBA September 10, 2038 (72,931) $(181,335) Insured Michigan Fund Annual Floating Effective Date/ Net Notional Fixed Rate Rate Termination Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month September 28, 2008/ Lehman Brothers, Inc. $ 900,000 4.985% USD-LIBOR-BBA September 28, 2038 $ (39,541) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. 675,000 4.9025% USD-LIBOR-BBA July 9, 2038 (24,367) Morgan Stanley 3-month September 10, 2008/ Capital Services, Inc. 350,000 5.428% USD-LIBOR-BBA September 10, 2038 (40,842) $(104,750) Insured New Jersey Fund Annual Floating Effective Date/ Net Notional Fixed Rate Rate Termination Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month September 28, 2008/ Lehman Brothers, Inc. $1,525,000 4.985% USD-LIBOR-BBA September 28, 2038 $ (67,001) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. 2,500,000 4.9025% USD-LIBOR-BBA July 9, 2038 (90,250) Morgan Stanley 3-month September 10, 2008/ Capital Services, Inc. 925,000 5.428% USD-LIBOR-BBA September 10, 2038 (107,938) $(265,189) 74 Eaton Vance Insured Municipal Bond Funds a s o f M a r c h 3 1 , 2 0 0 8 N O T E S T O F I N A N C I A L S T A T E M E N T S ( U n a u d i t e d ) C O N T  D Insured New York Fund II Annual Floating Effective Date/ Net Notional Fixed Rate Rate Termination Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month September 28, 2008/ Lehman Brothers, Inc. $1,525,000 4.985% USD-LIBOR-BBA September 28, 2038 $ (67,001) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. 2,000,000 4.9025% USD-LIBOR-BBA July 9, 2038 (72,199) Morgan Stanley 3-month September 10, 2008/ Capital Services, Inc. 950,000 5.428% USD-LIBOR-BBA September 10, 2038 (110,856) $(250,056) Insured Ohio Fund Annual Floating Effective Date/ Net Notional Fixed Rate Rate Termination Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month September 28, 2008/ Lehman Brothers, Inc. $1,475,000 4.985% USD-LIBOR-BBA September 28, 2038 $ (64,804) Merrill Lynch 3-month July 9, 2008/ Capital Services, Inc. 1,100,000 4.9025% USD-LIBOR-BBA July 9, 2038 (39,710) Morgan Stanley 3-month September 10, 2008/ Capital Services, Inc. 875,000 5.428% USD-LIBOR-BBA September 10, 2038 (102,104) $(206,618) Insured Pennsylvania Fund Annual Floating Effective Date/ Net Notional Fixed Rate Rate Termination Unrealized Counterparty Amount Paid By Fund Paid To Fund Date Depreciation 3-month September 28, 2008/ Lehman Brothers, Inc. $1,450,000 4.985% USD-LIBOR-BBA September 28, 2038 $ (63,706) Morgan Stanley 3-month September 10, 2008/ Capital Services, Inc. 1,050,000 5.428% USD-LIBOR-BBA September 10, 2038 (122,525) $(186,231) The effective date represents the date on which the Fund and the counterparty to the interest rate swap contract begin interest payment accruals. At March 31, 2008, the Funds had sufficient cash and/or securities to cover commitments under these contracts. 10 Recently Issued Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements. FAS 157 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles and expands disclosure about fair value measurements. FAS 157 is effective for fiscal years beginning after November 15, 2007. As of March 31, 2008, management does not believe the adoption of FAS 157 will impact the amounts reported in the financial statements; however, additional disclosures may be required about the inputs used to develop the measurements of fair value and the effect of certain of the measurements on changes in net assets for the period. In March 2008, the FASB issued Statement of Financial Accounting Standards No. 161 (FAS 161), Disclosures about Derivative Instruments and Hedging Activities. FAS 161 requires enhanced disclosures about an entitys derivative and hedging activities, including qualitative disclosures about the objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of and gains and losses on derivative instruments, and disclosures about credit-risk related contingent features in derivative instruments. FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. Management is currently evaluating the impact the adoption of FAS 161 will have on the Funds financial statement disclosures. 11 Name Change Effective January 1, 2008, the name of Eaton Vance Insured Florida Plus Municipal Bond Fund was changed from Eaton Vance Insured Florida Municipal Bond Fund. 75 Eaton Vance Insured Municipal Bond Funds D I V I D E N D R E I N V E S T M E N T P L A N Each Fund offers a dividend reinvestment plan (the Plan) pursuant to which shareholders may elect to have dividends and capital gains distributions automatically reinvested in common shares (the Shares) of the same Fund. You may elect to participate in the Plan by completing the Dividend Reinvestment Plan Application Form. If you do not participate, you will receive all distributions in cash paid by check mailed directly to you by PFPC Inc. as dividend paying agent. On the distribution payment date, if the net asset value per Share is equal to or less than the market price per Share plus estimated brokerage commissions, then new Shares will be issued. The number of Shares shall be determined by the greater of the net asset value per Share or 95% of the market price. Otherwise, Shares generally will be purchased on the open market by the Plan Agent. Distributions subject to income tax (if any) are taxable whether or not shares are reinvested. If your shares are in the name of a brokerage firm, bank, or other nominee, you can ask the firm or nominee to participate in the Plan on your behalf. If the nominee does not offer the Plan, you will need to request that your shares be re-registered in your name with each Funds transfer agent, PFPC Inc., or you will not be able to participate. The Plan Agents service fee for handling distributions will be paid by each Fund. Each participant will be charged their pro rata share of brokerage commissions on all open-market purchases. Plan participants may withdraw from the Plan at any time by writing to the Plan Agent at the address noted on the following page. If you withdraw, you will receive shares in your name for all Shares credited to your account under the Plan. If a participant elects by written notice to the Plan Agent to have the Plan Agent sell part or all of his or her Shares and remit the proceeds, the Plan Agent is authorized to deduct a $5.00 fee plus brokerage commissions from the proceeds. If you wish to participate in the Plan and your shares are held in your own name, you may complete the form on the following page and deliver it to the Plan Agent. Any inquiries regarding the Plan can be directed to the Plan Agent, PFPC Inc., at 1-866-439-6787. 76 Eaton Vance Insured Municipal Bond Funds A P PL IC A TI O N F O R PA R TI CI P AT IO N IN D IV ID E N D RE IN V E ST M E NT P LA N This form is for shareholders who hold their common shares in their own names. If your common shares are held in the name of a brokerage firm, bank, or other nominee, you should contact your nominee to see if it will participate in the Plan on your behalf. If you wish to participate in the Plan, but your brokerage firm, bank, or nominee is unable to participate on your behalf, you should request that your common shares be re-registered in your own name which will enable your participation in the Plan. The following authorization and appointment is given with the understanding that I may terminate it at any time by terminating my participation in the Plan as provided in the terms and conditions of the Plan. Please print exact name on account: Shareholder signature Date Shareholder signature Date Please sign exactly as your common shares are registered. All persons whose names appear on the share certificate must sign. YOU SHOULD NOT RETURN THIS FORM IF YOU WISH TO RECEIVE YOUR DIVIDENDS AND DISTRIBUTIONS IN CASH. THIS IS NOT A PROXY. This authorization form, when signed, should be mailed to the following address: Eaton Vance Insured Municipal Bond Funds PFPC Inc. Attn: Eaton Vance Funds P.O. Box 43027 Providence, RI 02940-3027 866-439-6787 Number of Employees Each Fund is organized as a Massachusetts business trust and is registered under the Investment Company Act of 1940, as amended, as a closed-end, non-diversified, management investment company and has no employees. Number of Shareholders As of March 31, 2008, our records indicate that there are 35, 10, 7, 7, 12, 12, 19, 16 and 44 registered shareholders for Insured Municipal Fund II, Insured California Fund II, Insured Florida Plus Fund, Insured Massachusetts Fund, Insured Michigan Fund, Insured New Jersey Fund, Insured New York Fund II, Insured Ohio Fund and Insured Pennsylvania Fund, respectively, and approximately 4,954, 1,605, 1,663, 944, 988, 1,486, 1,326, 1,512 and 1,864 shareholders owning the Fund shares in street name, such as through brokers, banks, and financial intermediaries for Insured Municipal Fund II, Insured California Fund II, Insured Florida Plus Fund, Insured Massachusetts Fund, Insured Michigan Fund, Insured New Jersey Fund, Insured New York Fund II, Insured Ohio Fund and Insured Pennsylvania Fund, respectively. If you are a street name shareholder and wish to receive Fund reports directly, which contain important information about a Fund, please write or call: Eaton Vance Distributors, Inc. The Eaton Vance Building 255 State Street Boston, MA 02109 1-800-225-6265 American Stock Exchange symbols Insured Municipal Fund II EIV Insured New Jersey Fund EMJ Insured California Fund II EIA Insured New York Fund II NYH Insured Florida Plus Fund EIF Insured Ohio Fund EIO Insured Massachusetts Fund MAB Insured Pennsylvania Fund EIP Insured Michigan Fund MIW 77 Eaton Vance Insured Municipal Bond Funds B OA R D OF T R US TE ES AN N UA L A PP RO V AL OF T HE IN V ES TM EN T A D VIS O RY AG RE E ME NT S Overview of the Contract Review Process The Investment Company Act of 1940, as amended (the 1940 Act), provides, in substance, that each investment advisory agreement between a fund and its investment adviser will continue in effect from year to year only if its continuance is approved at least annually by the funds board of trustees, including by a vote of a majority of the trustees who are not interested persons of the fund (Independent Trustees), cast in person at a meeting called for the purpose of considering such approval. At a meeting of the Boards of Trustees (each a Board) of the Eaton Vance group of mutual funds (the Eaton Vance Funds) held on April 23, 2007, the Board, including a majority of the Independent Trustees, voted to approve continuation of existing advisory and sub-advisory agreements for the Eaton Vance Funds for an additional one-year period. In voting its approval, the Board relied upon the affirmative recommendation of the Special Committee of the Board, which is a committee comprised exclusively of Independent Trustees. Prior to making its recommendation, the Special Committee reviewed information furnished for a series of meetings of the Special Committee held in February, March and April 2007. Such information included, among other things, the following: Information about Fees, Performance and Expenses An independent report comparing the advisory and related fees paid by each fund with fees paid by comparable funds; An independent report comparing each funds total expense ratio and its components to comparable funds; An independent report comparing the investment performance of each fund to the investment performance of comparable funds over various time periods; Data regarding investment performance in comparison to relevant peer groups of funds and appropriate indices; Comparative information concerning fees charged by each adviser for managing other mutual funds and institutional accounts using investment strategies and techniques similar to those used in managing the fund; Profitability analyses for each adviser with respect to each fund; Information about Portfolio Management Descriptions of the investment management services provided to each fund, including the investment strategies and processes employed; Information concerning the allocation of brokerage and the benefits received by each adviser as a result of brokerage allocation, including information concerning the acquisition of research through soft dollar benefits received in connection with the funds brokerage, and the implementation of a soft dollar reimbursement program established with respect to the funds; Data relating to portfolio turnover rates of each fund; The procedures and processes used to determine the fair value of fund assets and actions taken to monitor and test the effectiveness of such procedures and processes; Information about each Adviser Reports detailing the financial results and condition of each adviser; Descriptions of the qualifications, education and experience of the individual investment professionals whose responsibilities include portfolio management and investment research for the funds, and information relating to their compensation and responsibilities with respect to managing other mutual funds and investment accounts; Copies of the Codes of Ethics of each adviser and its affiliates, together with information relating to compliance with and the administration of such codes; Copies of or descriptions of each advisers proxy voting policies and procedures; Information concerning the resources devoted to compliance efforts undertaken by each adviser and its affiliates on behalf of the funds (including descriptions of various compliance programs) and their record of compliance with investment policies and restrictions, including policies with respect to market-timing, late trading and selective portfolio disclosure, and with policies on personal securities transactions; Descriptions of the business continuity and disaster recovery plans of each adviser and its affiliates; Other Relevant Information Information concerning the nature, cost and character of the administrative and other non-investment management services provided by Eaton Vance Management and its affiliates; Information concerning management of the relationship with the custodian, subcustodians and fund accountants by each adviser or the funds administrator; and The terms of each advisory agreement. 78 Eaton Vance Insured Municipal Bond Funds B OA R D OF TR US TE ES AN N UA L A PP RO V AL OF T HE I NV ES TM E NT AD VIS O RY AG RE E ME NT S C ONT D In addition to the information identified above, the Special Committee considered information provided from time to time by each adviser throughout the year at meetings of the Board and its committees. Over the course of the twelve-month period ended April 30, 2007, the Board met ten times and the Special Committee, the Audit Committee and the Governance Committee, each of which is a Committee comprised solely of Independent Trustees, met twelve, fourteen and eight times, respectively. At such meetings, the Trustees received, among other things, presentations by the portfolio managers and other investment professionals of each adviser relating to the investment performance of each fund and the investment strategies used in pursuing the funds investment objective. For funds that invest through one or more underlying portfolios, the Board considered similar information about the portfolio(s) when considering the approval of advisory agreements. In addition, in cases where the funds investment adviser has engaged a sub-adviser, the Board considered similar information about the sub-adviser when considering the approval of any sub-advisory agreement. The Special Committee was assisted throughout the contract review process by Goodwin Procter LLP, legal counsel for the Independent Trustees. The members of the Special Committee relied upon the advice of such counsel and their own business judgment in determining the material factors to be considered in evaluating each advisory and sub-advisory agreement and the weight to be given to each such factor. The conclusions reached with respect to each advisory and sub-advisory agreement were based on a comprehensive evaluation of all the information provided and not any single factor. Moreover, each member of the Special Committee may have placed varying emphasis on particular factors in reaching conclusions with respect to each advisory and sub-advisory agreement. Results of the Process Based on its consideration of the foregoing, and such other information as it deemed relevant, including the factors and conclusions described below, the Special Committee concluded that the continuance of the investment advisory agreements of the following funds: Eaton Vance Insured Municipal Bond Fund II Eaton Vance Insured California Municipal Bond Fund II Eaton Vance Insured Florida Plus Municipal Bond Fund Eaton Vance Insured Massachusetts Municipal Bond Fund Eaton Vance Insured Michigan Municipal Bond Fund Eaton Vance Insured New Jersey Municipal Bond Fund Eaton Vance Insured New York Municipal Bond Fund II Eaton Vance Insured Ohio Municipal Bond Fund Eaton Vance Insured Pennsylvania Municipal Bond Fund (the Funds), each with Eaton Vance Management (the Adviser), including their fee structures, is in the interests of shareholders and, therefore, the Special Committee recommended to the Board approval of each agreement. The Board accepted the recommendation of the Special Committee as well as the factors considered and conclusions reached by the Special Committee with respect to each agreement. Accordingly, the Board, including a majority of the Independent Trustees, voted to approve continuation of the advisory agreement for each Fund. Nature, Extent and Quality of Services In considering whether to approve the investment advisory agreements of the Funds, the Board evaluated the nature, extent and quality of services provided to the Funds by the Adviser. The Board considered the Advisers management capabilities and investment process with respect to the types of investments held by each Fund, including the education, experience and number of its investment professionals and other personnel who provide portfolio management, investment research, and similar services to the Funds, and recent changes in the identity of such personnel. In particular, the Board evaluated, where relevant, the abilities and experience of such investment personnel in analyzing factors such as credit risk, tax efficiency, and special considerations relevant to investing in municipal bonds. Specifically, the Board considered the Advisers 30-person municipal bond team, which includes six portfolio managers and nine credit specialists who provide services to the Funds. The Board also took into account the resources dedicated to portfolio management and other services, including the compensation paid to recruit and retain investment personnel, and the time and attention devoted to each Fund in the complex by senior management. The Board reviewed the compliance programs of the Adviser and relevant affiliates thereof. Among other matters, the Board considered compliance and reporting matters relating to personal trading by investment personnel, selective disclosure of portfolio holdings, late trading, frequent trading, portfolio valuation, business continuity and the allocation of investment opportunities. The Board also evaluated the responses of the Adviser and its affiliates to requests from regulatory authorities such as the Securities and Exchange Commission and the National Association of Securities Dealers. 79 Eaton Vance Insured Municipal Bond Funds B OA R D OF TR US TE ES AN N UA L A PP RO V AL OF T HE I NV ES TM E NT AD VIS O RY AG RE E ME NT S C ONT D The Board also considered shareholder and other administrative services provided or managed by Eaton Vance Management and its affiliates, including transfer agency and accounting services. The Board evaluated the benefits to shareholders of investing in a fund that is a part of a large family of funds. After consideration of the foregoing factors, among others, the Board concluded that the nature, extent and quality of services provided by the Adviser, taken as a whole, are appropriate and consistent with the terms of the respective investment advisory agreements. Fund Performance The Board compared each Funds investment performance to a relevant universe of similarly managed funds identified by an independent data provider and appropriate benchmark indices. The Board reviewed comparative performance data for the year ended September 30, 2006 for each Fund. On the basis of the foregoing and other relevant information, the Board concluded that the performance of each Fund was satisfactory. Management Fees and Expenses The Board reviewed contractual investment advisory fee rates, including any administrative fee rates, payable by each Fund (referred to collectively as management fees). As part of its review, the Board considered each Funds management fee and total expense ratio for the year ended September 30, 2006, as compared to a group of similarly managed funds selected by an independent data provider. The Board considered the fact that the Adviser had waived fees and/or paid expenses for each of the Funds. After reviewing the foregoing information, and in light of the nature, extent and quality of the services provided by the Adviser, the Board concluded with respect to each Fund that the management fees charged to the Fund for advisory and related services and the total expense ratio of the Fund are reasonable. Profitability The Board reviewed the level of profits realized by the Adviser and, if applicable, its affiliates in providing investment advisory and administrative services to each Fund and to all Eaton Vance Funds as a group. The Board considered the level of profits realized without regard to revenue sharing or other payments by the Adviser and its affiliates to third parties in respect of distribution services. The Board also considered other direct or indirect benefits received by the Adviser and its affiliates in connection with their relationship with the Funds. The Board concluded that, in light of the foregoing factors and the nature, extent and quality of the services rendered, the profits realized by the Adviser and its affiliates are reasonable. Economies of Scale In reviewing management fees and profitability, the Board also considered the extent to which the Adviser and its affiliates, on the one hand, and each Fund, on the other hand, can expect to realize benefits from economies of scale as the assets of the Fund increase. The Board acknowledged the difficulty in accurately measuring the benefits resulting from the economies of scale with respect to the management of any specific fund or group of funds. The Board also considered the fact that none of the Funds is continuously offered and concluded that, in light of the level of the advisers profits with respect to each Fund, the implementation of breakpoints in the advisory fee schedule is not appropriate. Based upon the foregoing, the Board concluded that the benefits from economies of scale are currently being shared equitably by the Adviser and its affiliates and each Fund. 80 Eaton Vance Insured Municipal Bond Funds I N V E S T M E N T M A N A G E M E N T E a t o n V a n c e I n s u r e d M u n i c i p a l B o n d F u n d s Officers Trustees Cynthia J. Clemson Ralph F. Verni President of EIA, EIF, MIW, Chairman NYH, EIO and EIP; Vice President of EIV, Benjamin C. Esty MAB and EMJ and Portfolio Manager of EIA Thomas E. Faust Jr. Robert B. MacIntosh Allen R. Freedman President of EIV, MAB and EMJ; Vice President of EIA, EIF, MIW, William H. Park NYH, EIO and EIP and Portfolio Manager of MAB and EMJ Ronald A. Pearlman William H. Ahern, Jr. Norton H. Reamer Vice President and Portfolio Manager of EIV, MIW and EIO Heidi L. Steiger Craig R. Brandon Lynn A. Stout Vice President and Portfolio Manager of EIF and NYH Thomas M. Metzold Vice President of EIP Adam A. Weigold Vice President and Portfolio Manager of EIP Barbara E. Campbell Treasurer Maureen A. Gemma Secretary Paul M. ONeil Chief Compliance Officer John E. Pelletier Chief Legal Officer American Stock Exchange symbols Insured Municipal Fund II EIV Insured New Jersey Fund EMJ Insured California Fund II EIA Insured New York Fund II NYH Insured Florida Plus Fund EIF Insured Ohio Fund EIO Insured Massachusetts Fund MAB Insured Pennsylvania Fund EIP Insured Michigan Fund MIW 81 This Page Intentionally Left Blank This Page Intentionally Left Blank This Page Intentionally Left Blank Investment Adviser and Administrator of Eaton Vance Insured Municipal Bond Funds Eaton Vance Management The Eaton Vance Building 255 State Street Boston, MA 02109 Custodian State Street Bank and Trust Company 200 Clarendon Street Boston, MA 02116 Transfer Agent and Dividend Disbursing Agent PFPC Inc. Attn: Eaton Vance Insured Municipal Bond Funds P.O. Box 43027 Providence, RI 02940-3027 (866) 439-6787 Overnight Mail PFPC Inc. Attn: Eaton Vance Funds 250 Royall Street Canton, MA 02021 Eaton Vance Insured Municipal Bond Funds The Eaton Vance Building 255 State Street Boston, MA 02109 1557-5/08 9IMBIISRC
